Exhibit 10.1

MASTER LEASE,

DEED OF TRUST WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS,
  SECURITY AGREEMENT AND FIXTURE FILING

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page               

ARTICLE I.

2

1.1

Definitions; Interpretation

2

 

ARTICLE 2.

2

2.1

Acceptance and Lease of Property

2

2.2

Acceptance Procedure

2

2.3

Lease Term

2

2.4

Title

 

ARTICLE 3.

3.1

Rent

2

3.2

Payment of Basic Rent

3

3.3

Supplemental Rent

3

3.4

Method of Payment

3

 

ARTICLE 4.

4

4.1

Utility Charges

4

 

ARTICLE 5.

4

5.1

Quiet Enjoyment

4

 

ARTICLE 6.

4

6.1

Net Lease

4

6.2

No Termination or Abatement

5

 

ARTICLE 7

5

7.1

Ownership of the Property

5

7.2

Grant of Lien

6

 

ARTICLE 8.

10

8.1

Condition of the Property

10

8.2

Possession and Use of the Property

10

 

ARTICLE 9.

10

9.1

Compliance with Requirements of Law and Insurance Requirements

10

 

ARTICLE 10.

11

10.1

Maintenance and Repair; Return

11

 

ARTICLE 11.

11

11.1

Modifications, Substitutions and Replacements

11

 

ARTICLE 12.

12

12.1

Warranty of Title

12

12.2

Grants and Releases of Easements

12

 

ARTICLE 13.

13

13.1

Permitted Contests Other Than in Respect of Indemnities

13

 

ARTICLE 14.

14

14.1

Public Liability and Workers' Compensation Insurance

14

14.2

Hazard and Other Insurance

14

14.3

Coverage

15

14.4

Indemnification

16

 

ARTICLE 15.

17

15.1

Casualty and Condemnation

17

15.2

Environmental Matters

18

15.3

Notice of Environmental Matters

19

15.4

Accelerated Purchase of Property

19

 

ARTICLE 16.

22

16.1

Termination upon Certain Events

22

16.2

Early Termination Procedures

22

16.3

Termination by Lessor upon Certain Events

22

 

ARTICLE 17.

23

17.1

Accelerated Purchase Events

23

17.2

Remedies

25

17.3

Waiver of Certain Rights

28

17.4

Power of Sale and Foreclosure

29

17.5

Remedies Cumulative

29

17.6

Lessee's Right to Direct Application of Cash Collateral or Letter of Credit
Proceeds and to Cure

30

 

ARTICLE 18.

31

18.1

Lessor's Right to Cure Breaches by Lessee

31

18.2

Duty of Lessor

31

18.3

Powers of Lessor

31

18.4

Powers Coupled With an Interest

31

18.5

Trustee

31

18.6

Filing of Financing Statements

32

18.7

Lessee's Waiver of Rights

32

18.8

Multiple Security

32

18.9

Partial Release; Full Release

33

18.10

Certain Rights of Lessor

33

 

ARTICLE 19.

34

19.1

Provisions Relating to Lessee's Termination of this Lease or Exercise of
Purchase Option or Obligation and
Conveyance Upon Remarketing and Conveyance Upon Certain Other Events

34

 

ARTICLE 20.

35

20.1

Purchase Option

35

20.2

Expiration Date Purchase Obligation

35

20.3

Acceleration of Purchase Obligation

35

20.4

Cash Collateral

36

20.5

Letters of Credit

36

20.6

Partial Purchase Option Exercisable After Subdivision

36

 

ARTICLE 21.

38

21.1

Renewal

38

 

ARTICLE 22.

38

22.1

Option to Remarket

38

22.2

Certain Obligations Continue

41

22.3

Support Obligations

42

 

ARTICLE 23.

42

23.1

Holding Over

42

 

ARTICLE 24.

42

24.1

Risk of Loss

42

 

ARTICLE 25

43

25.1

Subletting and Assignment

43

 

ARTICLE 26.

43

26.1

Estoppel Certificates

43

 

ARTICLE 27.

44

27.1

Right to Inspect

44

27.2

No Waiver

44

 

ARTICLE 28.

44

28.1

Acceptance of Surrender

44

 

ARTICLE 29.

44

29.1

No Merger of Title

44

 

ARTICLE 30.

45

30.1

Notices

45

 

ARTICLE 31.

46

31.1

Miscellaneous

46

31.2

Amendments and Modifications

46

31.3

Successors and Assigns

46

31.4

Headings and Table of Contents

46

31.5

Counterparts

46

31.6

Governing Law

46

31.7

Limitations on Recourse

47

31.8

Original Executed Counterpart

47

31.9

Usury Savings Clause

47

31.10

Effect on Original Lease

48

31.11

Leasehold Deed of Trust

48

--------------------------------------------------------------------------------

        

      THIS MASTER LEASE, DEED OF TRUST WITH ABSOLUTE ASSIGNMENT OF LEASES AND
RENTS, SECURITY AGREEMENT AND FIXTURE FILING (including all Lease Supplements
from time to time executed and delivered, this "Lease"), is dated as of December
17, 2002, between SELCO SERVICE CORPORATION, an Ohio corporation, having its
principal office at 66 South Pearl Street, Albany, New York 12207, as Lessor
(the "Lessor"), and QUANTUM CORPORATION, a Delaware corporation, having a
principal office at 501 Sycamore Drive, Milpitas, California 95035, as Lessee
(the "Lessee").

 

 

WITNESSETH:

        

A.

 

WHEREAS, the Original Lessor previously transferred its interests in the Land
Interest, Improvements, Fixtures and Equipment to Lessor and assigned to Lessor
the Original Lessor's interests under the Master Lease, dated as of August 22,
1997 (the "Original Lease"), between the Original Lessor and Lessee;

 

 

 

B.

 

WHEREAS, the Original Lease was amended by that certain Amended and Restated
Master Lease, dated as of July 12, 2000 (the "First Amended Lease"), by and
between Lessor and Lessee at the time Lessor acquired the Original Lessor's
interests in the Land Interest, Improvements, Fixtures and Equipment, and was
further amended by that certain First Amendment to Amended and Restated Master
Lease dated as of March 28, 2001;

 

 

 

C.

 

WHEREAS, pursuant to a Participation Agreement dated as of December 17, 2002 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the "Participation Agreement"), among Lessee, Lessor, KeyBank National
Association, as Agent, and the Participants who are signatories thereto, the
parties have agreed, subject to the terms and conditions thereof, to refinance
the obligations under the existing First Amended Lease and Existing Financing
(through a repayment in full of all loans and other obligations of Lessor
outstanding thereunder and the making of the Refinancing Advance described in
the Participation Agreement);

 

 

 

D.

 

WHEREAS, Lessor and Lessee have requested that the First Amended Lease (as
amended, supplemented, restated or otherwise modified) be terminated and that
Lessor and Lessee thereafter enter into this Lease upon the terms and subject to
the conditions set forth herein; and

 

 

 

E.

 

WHEREAS, this Lease is superior to a deed of trust, dated as of December 17,
2002, in favor of Agent under the Participation Agreement.

 

 

 

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree that the Lease shall, as of the date
hereof, read in its entirety as follows:

1.

--------------------------------------------------------------------------------

ARTICLE 1.

 

1.1   

Definitions; Interpretation.   Capitalized terms used but not otherwise defined
in this Lease have the respective meanings specified in Appendix 1 to this
Lease; and the rules of interpretation set forth in Appendix 1 to this Lease
shall apply to this Lease.

 

 

ARTICLE 2.

 

2.1   

Acceptance and Lease of Property.  Effective as of the Effective Date, Lessor,
subject to the satisfaction or waiver of the conditions set forth in Section 6
of the Participation Agreement, hereby agrees to lease to Lessee hereunder for
the Term (as defined in Section 2.3), Lessor's interest in the Property, and to
lease to Lessee all Fixtures, Equipment and Improvements, and Lessee hereby
agrees, expressly for the direct benefit of Lessor, to lease from Lessor for the
Term, Lessor's interest in the Property, all Fixtures, Equipment and
Improvements, and any buildings and other improvements, fixtures, and equipment
which may be constructed or placed thereon at the expense of Lessor from time to
time.

 

 

 

2.2   

Acceptance Procedure.   

 

 

 

 

(a)   

[Intentionally omitted] 

 

 

 

 

 

(b)  

Lessee hereby agrees that the execution and delivery by Lessee of a Lease
Supplement in the form of Exhibit A hereto (appropriately completed) shall,
without further act, constitute the irrevocable acceptance by Lessee of the
Property which is the subject thereof for all purposes of this Lease and the
other Operative Documents on the terms set forth therein and herein, and that
the Property (including the Improvements constructed thereon and any Fixtures
and Equipment) shall be deemed to be included in the leasehold estate of this
Lease. 

 

 

 

 

 

(c)   

[Intentionally omitted] 

 

 

 

 

2.3   

Lease Term.  The term of this Lease (the "Term") shall begin on December 17,
2002 and shall end on December 17, 2007, unless the Term is renewed or earlier
terminated in accordance with the provisions of this Lease.

 

 

 

2.4   

Title.  The Property is leased to Lessee without any representation or warranty
of title, condition of the Improvements or permitted uses, express or implied,
by Lessor and subject to the rights of parties in possession, the existing state
of title (including, without limitation, the Permitted Exceptions) and all
applicable Requirements of Law.  Lessee shall, in no event, have any recourse
against Lessor for any defect in or exception to title to the Property, other
than for any such defect or exception constituting a Lessor Lien.  Lessee
expressly waives and releases Lessor from any common law or statutory covenant
of quiet enjoyment, provided that Lessor shall be obligated to remove Lessor
Liens.

 

 

2.

--------------------------------------------------------------------------------

ARTICLE 3

 

3.1   

Rent.  During the Term, Lessee shall pay Basic Rent on each Payment Date, and as
required by Sections 15.4 and 22.1(i) in connection with Lessee's exercise of
the Remarketing Option, and on any date on which this Lease shall terminate. In
addition to the Basic Rent due on the first Payment Date, Lessee shall also pay
$2,495,000 as the Initial Adjustment on the first Payment Date.

 

 

 

 

(a)   

The Initial Adjustment and all Basic Rent (other than Basic Rent covered by
Basic Rent Credits as provided in Section 3.8(c)(iii) of the Participation
Agreement) shall be due and payable in lawful money of the United States and
shall be paid by wire transfer of immediately available funds on the due date
therefor to such account or accounts at such bank or banks or to the Agent or in
such other manner as the Agent shall from time to time direct.

 

 

 

 

 

(b)  

Neither Lessee's inability or failure to take possession of all or any portion
of the Property when delivered by Lessor, nor Lessor's inability or failure to
deliver all or any portion of the Property to Lessee on or before the Closing
Date, whether or not attributable to any act or omission of Lessee or any act or
omission of Lessor, or for any other reason whatsoever, shall delay or otherwise
affect Lessee's obligation to pay Rent for the Property from and after
commencement of the Term.

 

 

 

 

3.2   

Payment of Basic Rent. Basic Rent shall be paid absolutely net to Lessor, so
that this Lease shall yield to Lessor the full amount thereof for each month of
the Term, without setoff, deduction or reduction, whether or not Lessee's quiet
possession of the Property is disturbed, except as otherwise expressed herein
and in Sections 8.3(c)(iii) and 13.5(e) of the Participation Agreement.

 

 

 

3.3   

Supplemental Rent. Lessee shall pay to Lessor or the Person entitled thereto any
and all Supplemental Rent promptly as the same shall become due and payable, and
if Lessee fails to pay any Supplemental Rent, Lessor shall have all rights,
powers and remedies provided for herein or by law or equity or otherwise in the
case of nonpayment of Basic Rent.  Lessee shall pay to Lessor, as Supplemental
Rent, among other things, on demand, to the extent permitted by Applicable Law,
interest at the applicable Default Rate on any installment of Basic Rent not
paid when due for the period for which the same shall be overdue and on any
payment of Supplemental Rent not paid when due or demanded by Lessor for the
period from the due date or the date of any such demand, as the case may be,
until the same shall be paid.  The expiration or other termination of Lessee's
obligations to pay Basic Rent hereunder shall not limit or modify the
obligations of Lessee with respect to Supplemental Rent.  Unless expressly
provided otherwise in this Lease, in the event of any failure on the part of
Lessee to pay and discharge any Supplemental Rent as and when due, Lessee shall
also promptly pay and discharge any fine, penalty, interest or cost which may be
assessed or added under any agreement with a third party for nonpayment or late
payment of such Supplemental Rent, all of which shall also constitute
Supplemental Rent.

 

 

 

3.4   

Method of Payment. Each payment of Rent shall be made by Lessee to the Agent by
12:00 noon, San Francisco time at the place of payment in funds consisting of
lawful currency of the United States of America which shall be immediately
available on the scheduled date when such payment shall be due, unless such
scheduled date shall not be a Business Day, in which case such payment shall be
made on the next succeeding Business Day or as otherwise required by the
definition of the term "Interest Period" set forth in Appendix 1 hereto. 
Payments initiated after 12:00 noon, San Francisco time shall be deemed received
on the next succeeding Business Day.

 

 

3.

--------------------------------------------------------------------------------

ARTICLE 4

 

 

 

4.1   

Utility Charges.  Lessee shall pay or cause to be paid all charges for
electricity, power, gas, oil, water, telephone, sanitary sewer service and all
other rents and utilities used in or on the Property during the Term.  Lessee
shall be entitled to receive any credit or refund with respect to any utility
charge paid by Lessee and the amount of any credit or refund received by Lessor
on account of any utility charges paid by Lessee, net of the costs and expenses
reasonably incurred by Lessor in obtaining such credit or refund, shall be
promptly paid over to Lessee.  All charges for utilities imposed with respect to
the Property for a billing period during which this Lease expires or terminates
shall be adjusted and prorated on a daily basis between Lessor and Lessee, and
each party shall pay or reimburse the other for each party's pro rata share
thereof, except that if Lessee retains possession of the Property after
termination or expiration of this Lease, no such adjustment and proration shall
be made.

ARTICLE 5.

 

 

 

5.1   

Quiet Enjoyment.  Subject to the rights of Lessor contained in Section 17.2 and
the other terms of this Lease and so long as no Lease Event of Default shall
have occurred and be continuing, Lessee shall peaceably and quietly have, hold
and enjoy the property for the Term, free of any claim or other action by Lessor
or anyone rightfully claiming by, through or under Lessor (other than Lessee)
with respect to any matters arising from and after the first day of the Term.

 

 

ARTICLE 6.

 

 

 

6.1   

Net Lease. This Lease shall constitute a net lease.  It is the further express
intent of Lessor and Lessee that the obligations of Lessor and Lessee hereunder
shall be separate and independent covenants and agreements and that the Basic
Rent and Supplemental Rent, and all other charges and sums payable by Lessee
hereunder, shall commence at the times provided herein and shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to an express provision in this Lease.  Any present or future law to
the contrary notwithstanding, this Lease shall not terminate, nor shall Lessee
be entitled to any abatement, suspension, deferment, reduction, setoff,
counterclaim, or defense with respect to the Rent, nor shall the obligations of
Lessee hereunder be affected (except as expressly herein permitted and by
performance of the obligations in connection therewith) by reason of:  (i) any
defect in the condition, merchantability, design, construction, quality or
fitness for use of the Property or any part thereof, or the failure of the
Property to comply with all Requirements of Law, including any inability to
occupy or use the Property by reason of such non-compliance; (ii) any damage to,
removal, abandonment, salvage, loss, contamination of or Release from, scrapping
or destruction of or any requisition or taking of the Property or any part
thereof; (iii) any restriction, prevention or curtailment of or interference
with any use of the Property or any part thereof including eviction; (iv) any
defect in title to or rights to the Property or any Lien on such title or rights
or on the Property (other than Lessor Liens); (v) any change, waiver, extension,
indulgence or other action or omission or breach in respect of any obligation or
liability of or by Lessor, the Agent or any Participant; (vi) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceedings relating to Lessee, Lessor, the Agent, any Participant,
or any other Person, or any action taken with respect to this Lease by any
trustee or receiver of Lessee, Lessor, the Agent, any Participant or any other
Person, or by any court, in any such proceeding; (vii) any claim that Lessee has
or might have against any Person, including without limitation Lessor, any
vendor, manufacturer, contractor of or for the Property, the Agent or any
Participant; (viii) any failure on the part of Lessor to perform or comply with
any of the terms of this Lease, any other Operative Document or any other
agreement; (ix) any invalidity or unenforceability or illegality or
disaffirmance of this Lease or against or by Lessee or any provision hereof or
any of the other Operative Documents or any provision of any thereof; (x) the
impossibility or illegality of performance by Lessee, Lessor or both; (xi) any
action by any court, administrative agency or other Governmental Authority;
(xii) any restriction, prevention or curtailment of or interference with the
construction on or any use of the Property or any part thereof; or (xiii) any
other cause or circumstances whether similar or dissimilar to the foregoing and
whether or not Lessee shall have notice or knowledge of any of the foregoing. 
The parties intend that the obligations of Lessee hereunder shall be covenants
and agreements that are separate and independent from any obligations of Lessor
hereunder or under any other Operative Documents and the obligations of Lessee
shall continue unaffected unless such obligations shall have been modified or
terminated in accordance with an express provision of this Lease.

4.

--------------------------------------------------------------------------------

 

 

 

6.2   

No Termination or Abatement. Lessee shall remain obligated under this Lease in
accordance with its terms and shall not take any action to terminate, rescind or
avoid this Lease, notwithstanding any action for bankruptcy, insolvency,
reorganization, liquidation, dissolution, or other proceeding affecting Lessor,
the Agent or any Participant, or any action with respect to this Lease or any
Operative Document which may be taken by any trustee, receiver or liquidator of
Lessor, the Agent or any Participant or by any court with respect to Lessor, the
Agent or any Participant.  Lessee hereby waives all right (i) to terminate or
surrender this Lease (except as provided herein) or (ii) except as otherwise
provided in this Lease or the Participation Agreement with regard to withholding
taxes, to avail itself of any abatement, suspension, deferment, reduction,
setoff, counterclaim or defense (other than the defense of payment) with respect
to any Rent.   Lessee shall remain obligated under this Lease in accordance with
its terms and Lessee hereby waives any and all rights now or hereafter conferred
by statute or otherwise to modify or to avoid strict compliance with its
obligations under this Lease.  Notwithstanding any such statute or otherwise,
Lessee shall be bound by all of the terms and conditions contained in this
Lease.

ARTICLE 7.

 

7.1   

Ownership of the Property. 

 

 

(a)   

It is the intent of the parties hereto that:  (i) this Lease constitutes an
"operating lease" pursuant to Statement of Financial Accounting Standards No.
13, as amended, for purposes of Lessee's financial reporting, and (ii) for
purposes of federal, state, and local income or franchise taxes and for any
other tax imposed on or measured by income, the transaction contemplated hereby
is a financing arrangement and preserves ownership in the Property in Lessee. 
Nevertheless, Lessee and Lessor acknowledge and agree that none of Lessee, the
Agent, Lessor nor any Participant has made any representations or warranties to
Lessee concerning the tax, accounting or legal characteristics of the Operative
Documents and that they have obtained and relied upon such tax, accounting and
legal advice concerning the Operative Documents as they deem appropriate. 
Accordingly, and notwithstanding any provision of this Lease to the contrary,
Lessor and Lessee agree and declare that:  (i) the transactions contemplated
hereby are intended to have a dual, rather than a single, form; and (ii) all
references in this Lease to the "lease" of the Property which fail to reference
such dual form do so as a matter of convenience only and do not reflect the
intent of Lessor and Lessee as to the true form of such arrangements.

 

5.

--------------------------------------------------------------------------------

 

 

 

 

(b)  

Anything to the contrary in the Operative Documents notwithstanding, Lessor and
Lessee intend that with respect to the nature of the transactions evidenced by
this Lease in the context of the exercise of remedies under the Operative
Documents, including, without limitation, in the case of any insolvency or
receivership proceedings or a petition under the United States bankruptcy laws
or any other applicable insolvency laws or statute of the United States of
America or any State or Commonwealth thereof affecting Lessee, Lessor, or any
Participant or any enforcement or collection actions, as follows:  (i) the
transactions evidenced by this Lease are loans made by Lessor and the
Participants as unrelated third party lenders to Lessee secured by the Property,
(ii) the obligations of Lessee under this Lease to pay Basic Rent and
Supplemental Rent or Asset Termination Value in connection with a purchase of
the Property pursuant to this Lease shall be treated as payments of interest on
and principal of, respectively, loans from Lessor and the Participants to
Lessee, and (iii) this Lease grants a security interest and mortgage or deed of
trust or lien, as the case may be, in the Property and the collateral described
in Section 7.2 to Lessor, the Agent and the Participants to secure the Lessee
Obligations.

 

 

 

 

 

(c)  

Specifically, without limiting the generality of anything contained in this
Section 7.1, Lessor and Lessee further intend and agree that, for purposes of
filing federal, state and local returns, reports and other statements relating
to income or franchise taxes, or any other taxes imposed upon or measured by
income, (i) Lessee shall be entitled to take any deduction, credit, allowance or
other reporting position consistent with its status as owner of the Property;
and (ii) neither Lessor nor the Participants shall take a position on their
respective federal, state and local returns, reports and other statements
relating to income or franchise taxes that is inconsistent with Lessee's status
as owner of the Property, provided that Lessor and any Participant may take a
position that is inconsistent with Lessee's status as owner of the Property if: 
(x) there has been a change in law or regulation so requiring as supported by an
opinion of counsel reasonably acceptable to Lessee that there is not substantial
authority for such a consistent reporting position; or (y) (A) there has been an
administrative or judicial holding that Lessee is not the owner of the Property
for such tax purposes, (B) Lessee has no right to contest such holding pursuant
to Section 13.5 of the Participation Agreement, and (C) Lessee's lack of right
to contest is not the result of an Indemnitee's waiver of its right to
indemnification pursuant to Section 13.5(f)(iii) of the Participation Agreement
or failure of the amount at issue to exceed the minimum amount set forth in
Section 13.5(f)(iv)(B) of the Participation Agreement.

 

 

 

 

7.2   

Grant of Lien. 

 

 

(a)   

Specifically, without limiting the generality of Section 7.1, Lessor and Lessee
further intend and agree that, for the purpose of securing payment of the
principal sum of the Fifty Million Dollars ($50,000,000), together with interest
thereon calculated at the rate provided in the Participation Agreement and all
other Lessee Obligations, Lessee hereby grants, bargains, mortgages, conveys,
sells, assigns and sets over to the Public Trustee of the County of El Paso, as
trustee ("Trustee"), and its successors and assigns, for the benefit of Lessor,
the Agent and the Participants, WITH POWER OF SALE AND RIGHT OF ENTRY AND
POSSESSION:

 

6.

--------------------------------------------------------------------------------

 

 

   

(i)   all right, title and interest of Lessee in and to the Property (including
the Land Interest, Improvements, Fixtures, Equipment, and Appurtenant Rights),
together with the reversions, remainders, rents, issues and profits thereof, and
all the estate, right, title, interest, property, possession, claim and demand
whatsoever, at law as well as in equity, of Lessee of, in and to the same,
including, without limitation, all credits, options, deposits, rights of first
offer, rights of first refusal, extension rights and expansion rights relating
thereto;

 

 

 

 

   

(ii)   all right, title and interest of Lessee in and to the Land Interest and
Improvements in any way hereafter belonging, relating or appertaining to the
Property;

 

 

 

 

 

  

(iii)   all right, title and interest of Lessee in, to and under (i) all books
and records, and (ii) all inventory, accounts, cash receipts, deposit accounts,
accounts receivable, general intangibles, chattel paper (whether electronic or
tangible), notes, drafts, letter of credit rights, supporting obligations, trade
names, trademarks and service marks arising from or related or used in
connection with the ownership, management, leasing, sale or operation of the
Property;

 

 

 

 

 

  

(iv)   all right, title and interest of Lessee in and to (i) all refunds,
awards, tax abatements, rebates, reserves, deferred payments, deposits, and
payments of any kind payable by an Governmental Authority or any insurance or
utility company  with respect to the Property, and (ii) all reserves, deferred
payments, deposit accounts, refunds, cost savings and payments of any kind with
respect to the Property or any part thereof; provided, however, that except
during the continuation of any Lease Event of Default, Lessee may collect, apply
and retain any of the foregoing in accordance with Section 7.2(e) below;

 

 

 

 

 

   

(v)   all right, title and interest of Lessee in and to all insurance policies
(including title insurance policies) required to be maintained by Lessee
pursuant to the Lease for loss of the Property, including the right to collect,
receive and disburse to Lessee such proceeds in accordance with the Operative
Documents; provided, however, that except during the continuation of any Lease
Event of Default, Lessee may collect, apply and retain any of the foregoing in
accordance with Section 7.2(e) below;

 

 

 

 

 

  

(vi)   all awards and other compensation, including the interest payable thereon
and the right to collect and receive the same, for the taking by eminent domain,
condemnation or otherwise, of all or any part of the Property or any easement or
other real property right therein; provided, however, that except during the
continuation of any Lease Event of Default, Lessee may collect, apply and retain
any of the foregoing in accordance with Section 7.2(e) below;

 

 

 

 

 

   

(vii)   all right, title and interest of Lessee in and to (i) all consents,
licenses, building permits, certificates of occupancy and other governmental or
quasi-governmental approvals relating to construction, completion, occupancy,
use or operation of any of the Improvements or any other part of the Property
and (ii) all plans and specifications relating to the ownership or leasing of
the Improvements;

 

 

 

7.

--------------------------------------------------------------------------------

 

 

  

(viii)   all right, title and interest in, to and under any leases, subleases or
licenses of the Property, any license, concession, management, mineral or other
agreements of a similar kind that permit the use or occupancy of the Property or
any part thereof for any purpose, in return for any payment, permit the
extraction or taking of any gas, oil, water or other minerals from the Property
or any part thereof in return for payment of any fee, rent or royalty, now or
hereafter entered into by Lessee (collectively, the "Other Leases"), together
with all estate, rights, title, interest, benefits, powers and privileges of
Lessee, as lessor, under the Other Leases including, without limitation, the
immediate and continuing right to make claim for, receive, collect and receipt
for all charges, fees, income, issues, profits, receipts, rents, revenues or
royalties payable under any of the Other Leases (collectively, the "Other Lease
Rents") and all estate, right, title and interest of Lessee thereunder,
including all cash, securities or letters of credit delivered or deposited
thereunder to secure performance by Lessee of its obligations thereunder;
provided, however, that except during the continuation of any Lease Event of
Default, Lessee may collect, apply and retain any of the foregoing in accordance
with Section 7.2(e) below.

 

 

 

 

 

  

(ix)   all proceeds, both cash and non-cash, of the foregoing.

 

 

 

 

 

   

(x)   (all of the foregoing property and rights and interests now owned or held
or subsequently acquired by Lessee and described in the foregoing clauses (i)
through (ix) are collectively referred to as the "Mortgaged Property.")  The
grant provided hereby shall be deemed a deed of trust, security agreement and
fixture filing pursuant to the laws of the State of Colorado governing deeds of
trust and security agreements.

 

 

 

 

 

(b)  

It also is the intention of the parties hereto that this Lease shall constitute
a "Security Agreement" within the meaning of the UCC and grants a security
interest in the Mortgaged Property which is subject to the UCC and described
herein to Lessor and the Participants.  Lessee and Lessor agree, to the extent
permitted by law, that this Lease upon recording or registration in the real
estate records of the proper office shall constitute a financing statement filed
as a "fixture filing" within the meaning of Sections 9-102 and 9-502 of the
UCC.  Lessee's Federal Tax Identification Number is 94-2665054.

 

 

 

(c)  

Notwithstanding any other provision hereof, Lessor shall not be deemed to have
accepted any property other than cash in satisfaction of any obligation of
Lessee or Lessor, unless Lessee shall make an express written election of said
remedy under Section 9-620(b) of the UCC, or other Applicable Law.

 

 

 

 

 

(d)   

Specifically, without limiting the generality of anything contained in Section
7, Lessor and Lessee further intend and agree that (i) the possession by Lessor
or any of its agents of notes and such other items of Mortgaged Property as
constitute instruments, money, negotiable documents or chattel paper shall be
deemed to be "possession by the secured party" for purposes of perfecting the
security interest pursuant to Section 9-334 of the UCC; and (ii) for any deposit
account within the meaning of Section 9-102 of the UCC, the execution and
delivery of an Account Control Agreement by the Depository Bank and Lessee in
the form attached to the Participation Agreement, shall perfect a security
interest in any such deposit account pursuant to that Section.  Lessor and
Lessee shall, to the extent consistent with this Lease, take such actions and
execute, deliver, file and record such other documents, financing statements,
mortgages and deeds of trust as may be necessary to ensure that, if this Lease
were deemed to create a security interest in any item of the Mortgaged Property
in accordance with this Section, such security interest would be deemed to be a
perfected security interest of first priority under Applicable Law and will be
maintained as such throughout the Term.

 

8.

--------------------------------------------------------------------------------

 

 

 

 

(e)  

The assignment of Other Leases and Other Lease Rents is a present and absolute
assignment, not an assignment for security purposes only, and Lessor’s right to
the Other Leases and Other Lease Rents is not contingent upon, and may be
exercised without possession of, the Property.

 

 

 

 

 

  

(i)   If no Lease Event of Default has occurred and is continuing, Lessee shall
have a revocable license to collect and retain the Other Lease Rents as they
become due and to collect, retain, use and apply the other Mortgaged Property in
any manner not expressly prohibited by this Lease.  Upon the occurrence and
during the continuance of any Lease Event of Default, such license shall
automatically terminate, and Lessor may collect and apply the Other Lease Rents
and Mortgaged Property to the Lessee Obligations (with an associated reduction
in the Asset Termination Value) pursuant to Section 17.2.3(f), without further
notice to Lessee or any other Person and without taking possession of the
Property.  All Other Lease Rents collected by Lessee during a Lease Event of
Default shall be held by Lessee as trustee in a constructive trust for the
benefit of Lessor for so long as a Lease Event of Default shall exist.  Lessee
hereby irrevocably authorizes and directs the sublessees under the Other Leases,
without any need on their part to inquire as to whether a Lease Event of Default
has actually occurred or is then existing, to rely upon and comply with any
notice or demand by Lessor for the payment to Lessor of any rental or other sums
which may become due under the Other Leases or for the performance of any of the
sublessees’ undertakings under the Other Leases.  Collection of any Other Lease
Rents or Mortgaged Property by Lessor shall not cure or waive any default or
notice of default hereunder or invalidate any acts done pursuant to such notice,
but such collected amounts shall be immediately deemed applied by Lessor to pay
Lessee Obligations in such order as Lessor shall determine in accordance with
the Operative Documents (with the associated reduction in the Asset Termination
Value) on the date such sums are received by the Lessor.

 

 

 

 

 

  

(ii)   The foregoing irrevocable assignment shall not cause Lessor to be (A) a
mortgagee in possession; (B) responsible or liable for (1) the control, care,
management or repair of the Property or for performing any of Lessee’s
obligations or duties under the Other Leases, (2) any waste committed on the
Property by the sublessees under any of the Other Leases or by any other
Persons, (3) any dangerous or defective condition of the Property, or (4) any
negligence in the management, upkeep, repair or control of the Property
resulting in loss or injury or death to any sublessee, licensee, employee,
invitee or other Person; or (C) responsible for or impose upon Lessor any duty
to produce rents or profits.  Lessor, in the absence of gross negligence or
willful misconduct on its part, shall not be liable to Lessee as a consequence
of (y) the exercise or failure to exercise any of the rights, remedies or powers
granted to Lessor hereunder or (z) the failure or refusal of Lessor to perform
or discharge any obligation, duty or liability of Lessee arising under the Other
Leases.

 

 

 

9.

--------------------------------------------------------------------------------

ARTICLE 8

8.1   

Condition of the Property.  LESSEE ACKNOWLEDGES AND AGREES THAT ALTHOUGH LESSOR
WILL HOLD FEE TITLE TO THE PROPERTY, LESSEE IS SOLELY RESPONSIBLE FOR THE
IMPROVEMENTS AND ANY ALTERATIONS OR MODIFICATIONS.  LESSEE FURTHER ACKNOWLEDGES
AND AGREES THAT IT IS LEASING THE PROPERTY "AS IS" WITHOUT REPRESENTATION,
WARRANTY OR COVENANT (EXPRESS OR IMPLIED) BY LESSOR, THE AGENT OR ANY
PARTICIPANT AND IN EACH CASE SUBJECT TO (A) THE EXISTING STATE OF TITLE, (B) THE
RIGHTS OF ANY PARTIES IN POSSESSION THEREOF, (C) ANY STATE OF FACTS WHICH AN
ACCURATE SURVEY OR PHYSICAL INSPECTION MIGHT SHOW, AND (D) VIOLATIONS OF
REQUIREMENTS OF LAW WHICH MAY EXIST ON THE DATE HEREOF.  NEITHER LESSOR, THE
AGENT NOR ANY PARTICIPANT HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY
REPRESENTATION, WARRANTY OR COVENANT (EXPRESS OR IMPLIED) OR SHALL BE DEEMED TO
HAVE ANY LIABILITY WHATSOEVER AS TO THE TITLE (INCLUDING BUT NOT LIMITED TO ANY
IMPLIED LIABILITY RELATING TO A COVENANT OF QUIET ENJOYMENT, WHICH LESSEE HEREBY
EXPRESSLY WAIVES), VALUE, HABITABILITY, USE, CONDITION, DESIGN, OPERATION, OR
FITNESS FOR USE OF THE PROPERTY (OR ANY PART THEREOF), OR ANY OTHER
REPRESENTATION, WARRANTY OR COVENANT WHATSOEVER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PROPERTY (OR ANY PART THEREOF) AND NEITHER LESSOR, THE AGENT NOR
ANY PARTICIPANT SHALL BE LIABLE FOR ANY LATENT, HIDDEN, OR PATENT DEFECT THEREIN
OR THE FAILURE OF THE PROPERTY, OR ANY PART THEREOF, TO COMPLY WITH ANY
REQUIREMENT OF LAW.  THE FOREGOING IS SUBJECT TO THE PROVISIONS OF SECTION 5.1
HEREOF AND SECTION 10.4(a) OF THE PARTICIPATION AGREEMENT.

 

 

 

8.2   

Possession and Use of the Property.  The Property may be used only for such
purposes as are permitted by Applicable Law and consistent with all Insurance
Requirements and in compliance with any covenants, conditions and restrictions
of record and any ordinance or law affecting the use and occupancy of the
Property; and provided that such uses do not Materially increase the liability,
directly or indirectly, of Lessor or Materially adversely affect the value,
utility or remaining useful life of the Property from that which would obtain if
the Property were to be used as administration, manufacturing, design, research
and development and warehouse facilities.  Lessee shall pay, or cause to be
paid, all charges and costs required in connection with the use of the Property
as contemplated by this Lease.  Lessee shall not commit or permit any waste of
the Property or any part thereof (provided, that waste shall not include
ordinary wear and tear and damage by fire or other peril).

 

 

ARTICLE 9

 

9.1   

Compliance with Requirements of Law and Insurance Requirements.  Subject to the
terms of Article 13 relating to permitted contests, Lessee, at its sole cost and
expense, shall (a) comply with all Requirements of Law (including all
Environmental Laws) and comply with all Insurance Requirements relating to the
Property, including the construction, use, operation, maintenance, repair and
restoration thereof and the remarketing thereof pursuant to Article 22, whether
or not compliance therewith shall require structural or extraordinary changes in
the Improvements or interfere with the use and enjoyment of the Property, and
(b) procure, maintain and comply with all licenses, permits, orders, approvals,
consents and other authorizations required for the construction, use,
maintenance and operation of the Property and for the use, operation,
maintenance, repair and restoration of the Improvements.

10.

--------------------------------------------------------------------------------

ARTICLE 10

 

10.1   

Maintenance and Repair; Return. 

 

 

(a)   

Except for ordinary wear and tear, Lessee, at its sole cost and expense, shall
maintain the Property in good working order, mechanical condition and repair and
make all necessary repairs thereto, of every kind and nature whatsoever, whether
interior or exterior, ordinary or extraordinary, structural or nonstructural or
foreseen or unforeseen, in each case as required by all Requirements of Law and
Insurance Requirements and on a basis consistent with the operation and
maintenance of commercial properties comparable in type and location to the
Property and in compliance with prudent industry practice.

 

 

 

 

 

(b)   

Lessor shall under no circumstances be required to build any improvements on the
Property, make any repairs, replacements, alterations or renewals of any nature
or description to the Property, make any expenditure whatsoever in connection
with this Lease (except for Advances required under the Participation Agreement)
or maintain the Property in any way.  Lessor shall not be required to maintain,
repair or rebuild all or any part of the Property, and Lessee waives any right
to (i) require Lessor to maintain, repair, or rebuild all or any part of the
Property, or (ii) make repairs at the expense of Lessor pursuant to any
Requirement of Law, Insurance Requirement, contract, agreement, or covenant,
condition or restriction in effect at any time during the Term.

 

 

 

 

 

(c)   

Lessee shall, upon the expiration or earlier termination of this Lease, vacate
and surrender the Property to Lessor in its then-current, "AS IS" condition,
subject to Sections 9.1, 10.1(a), 11.1, 12.1, 15.1(e), 15.2, 20.1, 22.1 and
23.1.

 

 

 

11.

--------------------------------------------------------------------------------

ARTICLE 11

 

11.1   

Modifications, Substitutions and Replacements.

 

 

(a)   

Lessee, at its sole cost and expense, may at any time and from time to time make
alterations, renovations, improvements and additions to the Property or any part
thereof and substitutions and replacements therefor (collectively,
"Modifications"); provided that:  (i) no Modification shall Materially impair
the value, utility or useful life of the Property or any part thereof from that
which existed immediately prior to such Modification; (ii) the Modification
shall be done expeditiously and in a good and workmanlike manner; (iii) subject
to the provisions of Article 13 concerning contests, Lessee shall comply with
all Requirements of Law (including all Environmental Laws) and comply with all
Insurance Requirements applicable to the Modification, including the obtaining
of all permits and certificates of occupancy, and the structural integrity of
the Property shall not be adversely affected; (iv) subject to the terms of
Article 13 relating to permitted contests, Lessee shall pay all costs and
expenses and shall discharge (or cause to be insured or bonded over) within
sixty (60) days after the same shall be filed (or otherwise become effective)
any Liens arising with respect to the Modification; and (v) such Modifications
shall comply with Sections 8.2 and 10.1.  All Modifications required to be made
pursuant to a Requirement of Law generally applicable to buildings comparable to
the Property or an Insurance Requirement ("Required Modification") and all
Modifications which are replacements or substitutions of the Property, all
Modifications of the utility and building services and sections of the building
or building systems which are not removable without impairing the utility or
remaining useful life of the Property shall remain part of the realty and shall
be subject to this Lease, and title thereto shall immediately vest in Lessor. 
All other Modifications and all trade fixtures, machinery, equipment or other
tangible personal property shall at all times be Lessee's property ("Lessee's
Property") and Lessee may remove the same at any time during the Term, subject,
however, to the terms of Section 10.1(a); provided, however, that Lessee shall
keep and maintain at the Property and shall not remove from the Property any
Equipment unless Lessee replaces the same with equivalent or better Equipment.

 

 

 

 

 

(b)   

Lessee shall deliver to Lessor and the Agent a brief written narrative of any
Modification to be done in connection with any Modification to the Property the
cost of which is anticipated to exceed $500,000 in the aggregate.

 

 

 

ARTICLE 12

 

12.1   

Warranty of Title.

 

 

(a)   

Lessee agrees that except as otherwise provided herein and subject to the terms
of Article 13 relating to permitted contests, Lessee shall not directly or
indirectly create or allow to remain, and shall promptly discharge at its sole
cost and expense, any Lien, defect, attachment, levy, title retention agreement
or claim upon the Property (or Lessor's interest therein) or any Modifications
or any Lien, attachment, levy or claim with respect to the Rent or with respect
to any amounts held by the Agent pursuant to the Participation Agreement or the
other Operative Documents, other than Permitted Exceptions and Lessor Liens.

 

 

 

 

(b)   

Nothing contained in this Lease shall be construed as constituting the consent
or request of Lessor, expressed or implied, to or for the performance by any
contractor, mechanic, laborer, materialman, supplier or vendor of any labor or
services or for the furnishing of any materials for any construction,
alteration, addition, repair or demolition of or to the Property or any part
thereof.  NOTICE IS HEREBY GIVEN THAT NEITHER LESSOR, ANY PARTICIPANT NOR THE
AGENT IS OR SHALL BE LIABLE FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO
BE FURNISHED TO LESSEE OR TO ANYONE HOLDING THE PROPERTY OR ANY PART THEREOF
THROUGH OR UNDER LESSEE AND THAT NO MECHANIC'S OR OTHER LIENS FOR ANY SUCH
LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF LESSOR IN
AND TO THE PROPERTY.

 

 

 

12.

--------------------------------------------------------------------------------

 

 

 

12.2   

Grants and Releases of Easements.  Provided that no Lease Event of Default shall
have occurred and be continuing and subject to the provisions of Articles 8, 9,
10 and 11, Lessor hereby consents in each instance to the following actions by
Lessee, in the name and stead of Lessor, but at Lessee's sole cost and expense:

 

 

 

(a)   

the granting of easements, licenses, rights- of-way and other rights and
privileges in the nature of easements reasonably necessary or desirable for the
completion of construction of the Improvements, use, repair, operation or
maintenance of the Property as herein provided;

 

 

 

 

(b)   

the release of existing easements or other rights in the nature of easements
which are for the benefit of the Property;

 

 

 

 

(c)  

the execution of petitions to have the Property annexed to any municipal
corporation or utility district; and

 

 

 

 

 

(d)   

the execution of amendments to any covenants and restrictions affecting the
Property; provided, however, in each case Lessee shall have delivered to Lessor
a Responsible Officer's Certificate stating that (i) such grant, release,
dedication or transfer does not materially impair the value, utility and
remaining useful life of the Property, (ii) such grant, release, dedication or
transfer is reasonably necessary in connection with the completion of
construction of any Improvements or Modifications, or the use, operation
maintenance, alteration or improvement of the Property or any Modification,
(iii) Lessee shall remain obligated under this Lease and under any instrument
executed by Lessee consenting to the assignment of Lessor's interest in this
Lease as security for indebtedness, in each such case in accordance with their
terms, as though such grant, release, dedication or transfer, had not been
effected, and (iv) Lessee shall pay and perform any obligations of Lessor under
such grant, release, dedication or transfer, and (v) such easements,
rights-of-way and other rights shall be subordinate and subject to the Lien of
the Mortgage.  Without limiting the effectiveness of the foregoing, provided
that no Lease Event of Default shall have occurred and be continuing, Lessor
shall, upon the request of Lessee, and at Lessee's sole cost and expense,
execute and deliver any instruments necessary or appropriate to confirm any such
grant, release, dedication or transfer to any Person permitted under this
Section 12.2.

 

 

 

ARTICLE 13.

 

13.1   

Permitted Contests Other Than in Respect of Indemnities.  Except to the extent
otherwise provided for in Section 13 of the Participation Agreement, Lessee, on
its own or on Lessor's behalf, but at Lessee's sole cost and expense, may
contest, by appropriate administrative or judicial proceedings conducted in good
faith and with due diligence, the amount, validity or application, in whole or
in part, of any Requirement of Law, or utility charges payable pursuant to
Section 4.1 or any Lien, attachment, levy, encumbrance or encroachment, and
Lessor agrees not to pay, settle or otherwise compromise any such item, provided
that (a) the commencement and continuation of such proceedings shall suspend the
collection thereof from, and suspend the enforcement thereof against, the
Property, Lessor, the Agent and the Participants or Lessee shall have bonded or
otherwise secured such amount in a manner satisfactory to Lessor and the Agent;
(b) there shall be no risk of the imposition of a Lien (other than Permitted
Exceptions or Liens for which adequate security (in the opinion of Lessor) for
payments in the event of an unsuccessful contest has been posted) on the
Property and no part of the Property nor any Rent would be in any danger of
being sold, forfeited, lost or deferred; (c) at no time during the permitted
contest shall there be a risk of the imposition of criminal liability or
material civil liability on Lessor, the Agent or any Participant for failure to
comply therewith (unless, in the case of civil liability, Lessee shall have
bonded or otherwise secured such amount in a manner satisfactory to Lessor and
the Agent); and (d) in the event that, at any time, there shall be a material
risk of extending the application of such item beyond the end of the Term, then
Lessee shall deliver to Lessor a Responsible Officer's Certificate certifying as
to the matters set forth in clauses (a), (b) and (c) of this Section 13.1. 
Lessor, at Lessee's sole cost and expense, shall execute and deliver to Lessee
such authorizations and other documents as may reasonably be required in
connection with any such contest and, if reasonably requested by Lessee, shall
join as a party therein at Lessee's sole cost and expense.

13.

--------------------------------------------------------------------------------

 

 

ARTICLE 14

 

14.1   

Public Liability and Workers' Compensation Insurance.  During the Term, Lessee
shall procure and carry, at Lessee's sole cost and expense, commercial general
liability insurance, including contractual liability, for claims for injuries or
death sustained by persons or damage to property while on the Property and such
other public liability coverages as are ordinarily procured by Persons who own
or operate similar properties and consistent with prudent business practice,
which policies shall include contractual liability endorsements covering
Lessee's indemnification obligations in Section 14.4.  Such insurance shall be
on terms and in amounts (which shall be reasonably acceptable to Lessor and in
the event of liability insurance shall not require coverage in excess of
$10,000,000) that are no less favorable than insurance maintained by Lessee with
respect to similar properties that it owns and that are in accordance with
prudent business practice and may be provided under blanket policies maintained
by or on behalf of Lessee.  The policy shall be endorsed to name Lessor, the
Agent, and each Participant as additional insureds.  The policy shall also
specifically provide that the policy shall be considered primary insurance,
which shall apply to any loss or claim before any contribution by any insurance
which Lessor, the Agent or the Participants may have in force.  Lessee shall, in
the construction of the Improvements and the operation of the Property
(including in connection with any Modifications thereof) comply with the
applicable workers' compensation laws and protect Lessor, the Agent and the
Participants against any liability under such laws.

 

 

 

14.2   

Hazard and Other Insurance.  During the Term, Lessee shall keep, or cause to be
kept, the Property insured against loss or damage by fire, flood, and other
risks typically included in policies in the state of Colorado for facilities
similar to the Property in an amount not less than the then current replacement
cost of the buildings and improvements on the Property (provided, that Lessee's
flood insurance may have a sublimit of not less than $50,000,000) and on terms
that are no less favorable than insurance covering other similar properties
owned or leased by Lessee or any of its Affiliates and that are in accordance
with prudent business practice.  Lessee may provide such coverage under blanket
policies maintained by Lessee.  During the construction of any Improvements
Lessee shall also maintain builders' risk insurance.  Each policy of insurance
maintained by Lessee pursuant to this Section 14.2 shall provide that all
insurance proceeds in respect of any loss or occurrence shall be paid to and
adjusted solely by Lessee, except from and after the date on which the insurer
receives written notice from Lessor or the Agent that a Lease Event of Default
exists.  In such latter event, unless and until such insurer receives written
notice from Lessor or the Agent that all Lease Events of Default have been
cured, all losses shall be adjusted solely by, and all insurance proceeds shall
be paid solely to, the Agent for application in accordance with the terms of
this Lease.

 

 

14.

--------------------------------------------------------------------------------

 

14.3   

Coverage.

 

 

 

(a)  

Lessee shall furnish Lessor and the Agent with certificates showing the
insurance required under Sections 14.1 and 14.2 to be in effect and naming
Lessor, the Agent and each Participant as additional insureds and, with respect
to the insurance required under Section 14.2, loss payees along with Lessee, as
their respective interests may appear, and showing the mortgagee endorsement
required by Section 14.3(c).  All such insurance shall be at the cost and
expense of Lessee.  Such certificates shall include a provision for thirty (30)
days' advance written notice by the insurer to Lessor and the Agent in the event
of cancellation of or any reduction to less than ninety percent (90%) of
Replacement Value (or, in the case of Flood insurance, less than ninety percent
(90%) of the sublimit specified in Section 14.2) in the coverage provided by
such insurance.

 

 

 

 

(b)  

Lessee agrees that the insurance policy or policies required by Sections 14.1
and 14.2 shall include (i) a clause in substantially the following form pursuant
to which such policy shall provide that it will not be invalidated should Lessee
waive, in writing, prior to a loss, any or all rights of recovery against any
party for losses covered by such policy, and that the insurance in favor of
Lessor, the Agent and the Participants, and their respective rights under and
interests in said policies shall not be invalidated or reduced by any act or
omission or negligence of Lessee or any other Person having any interest in the
Property, and (ii) a so-called "Waiver of Subrogation Clause."  Lessee hereby
waives any and all such rights against Lessor, the Agent and the Participants to
the extent of payments made under such policies.  Lessor, the Agent and the
Participants hereby waive all such rights against Lessee to the extent of
payments made to Lessor under any of such policies.

 

 

 

 

(c)  

All such insurance shall be written by reputable insurance companies that are
financially sound and solvent and otherwise reasonably appropriate considering
the amount and type of insurance being provided by such companies.  Any
insurance company selected by Lessee which is rated in Best's Key Rating Guide
or any successor thereto (or if there be none, an organization having a similar
national reputation) shall have a general policyholder rating of   "A-" and a
financial rating of at least 10 in Best's Key Rating Guide or be otherwise
acceptable to Lessor, the Agent and the Required Participants.  All insurance
policies required by Section 14.2 shall include a standard form mortgagee
endorsement in favor of the Agent.

 

 

 

 

(d)  

Lessor shall not carry separate insurance concurrent in kind or form or
contributing in the event of loss with any insurance required under this Article
14 except that Lessor may carry separate liability insurance (at its sole cost)
so long as (i) Lessee's insurance is designated as primary and in no event
excess or contributory to any insurance Lessor may have in force which would
apply to a loss covered under Lessee's policy and (ii) each such insurance
policy will not cause Lessee's insurance required under this Article 14 to be
subject to a coinsurance exception of any kind.

 

 

 

15.

--------------------------------------------------------------------------------

 

 

 

 

(e)  

Lessee shall pay as they become due all premiums for the insurance required by
Section 14.1 and Section 14.2, and shall renew or replace each policy prior to
the expiration date thereof.  Throughout the Term, at the time each of Lessee's
insurance policies is renewed (but in no event less frequently than once each
year), Lessee shall deliver to Lessor and the Agent certificates of insurance
evidencing that all insurance required by this Article 14 is being maintained by
Lessee with respect to the Property and is in effect.

 

 

 

 

 

(f)  

Notwithstanding the other provisions of this Article 14, Lessee may provide the
insurance coverage required under this Article 14 through its self-insurance
program, so long as Lessee remains in compliance with the Consolidated Tangible
Net Worth covenant in clause (i) of Section 10.2(k) to the Participation
Agreement.

 

 

 

 

 

(g)  

Notwithstanding anything to the contrary contained in the Operative Documents:
(i) Lessee hereby waives, releases and discharges Lessor, the Agent and each
Participant and their agents and employees from all claims whatsoever arising
out of loss, claim, expense or damage to or destruction covered or coverable by
insurance required under this Article 14 notwithstanding that such loss, claim,
expense or damage may have been caused by Lessor, the Agent or any Participant
or any of their agents or employees, and Lessee agrees to look to the insurance
coverage only in the event of such loss; and (ii) Lessor, the Agent and the
Participants hereby waive, release and discharge Lessee and its agents and
employees from all claims whatsoever arising out of loss, claim, expense, or
damage to or destruction covered by insurance required under this Article 14 to
the extent of payments made to Lessor notwithstanding that such loss, claim,
expense or damage may have been caused by Lessee or any of its agents or
employees.

 

 

 

 

14.4   

Indemnification.  In addition to the indemnification provisions provided for in
Section 13 of the Participation Agreement, to the fullest extent allowed by law,
Lessee shall at all times during the Term, and to the extent resulting from acts
or events occurring prior to or during the Term or during any other period when
Lessee is in possession and control of the Property, indemnify, defend and hold
each Indemnitee harmless against and from any and all Claims by or on behalf of
any Person arising from the construction of any Improvements or Modifications,
or conduct or management, or from any work or things whatsoever done in or about
the Property, and will further indemnify, defend and hold each Indemnitee
harmless against and from any and all Claims arising during the Term of this
Lease, from any condition of the Property, any Improvements or any street, curb
or sidewalk adjoining the Property, or of any passageways or space therein or
appurtenant thereto, or arising from any breach or default on the part of Lessee
in the performance of any covenant or agreement on the part of Lessee to be
performed, pursuant to the terms of this Lease, or arising from any act or
negligence of Lessee, its agents, servants, employees or licensees, or arising
from any accident, injury or damage whatsoever caused to any Person occurring
during the term of this Lease, in or about the Property, or upon the sidewalk
and the land adjacent thereto, other than in any of the foregoing cases (a) any
Claim resulting from a voluntary act or omission of the Indemnitee not in
compliance with any of the terms of the Operative Documents not caused by or
attributable to acts or omissions of Lessee or any third party who is not an
Affiliate or an employee, agent or contractor of an Indemnitee or its
Affiliates, and (b) any Claim resulting from the gross negligence or willful
misconduct of an Indemnitee.  Any action, suit or proceeding in respect of any
such Claim shall be handled in the manner set forth in Section 13.4 of the
Participation Agreement

 

 

16.

--------------------------------------------------------------------------------

ARTICLE 15.

 

15.1   

Casualty and Condemnation

 

 

(a)  

Subject to the provisions of this Article 15 and Article 16 (in the event Lessee
delivers, or is obligated to deliver, an Early Termination Notice), and except
during the occurrence and continuation of a Potential Lease Default, Lessee
shall be entitled to receive (and Lessor shall pay over to Lessee, if received
by Lessor, and hereby irrevocably assigns to Lessee all of Lessor's right, title
and interest in) any award, compensation or insurance proceeds to which Lessee
or Lessor may become entitled by reason of their respective interests in the
Property (i) if all or a portion of the Property is damaged or destroyed in
whole or in part by a Casualty or (ii) if the use, access, occupancy, easement
rights or title to the Property or any part thereof, is the subject of a
Condemnation; provided, however, if a Potential Lease Default shall have
occurred and be continuing, such award, compensation or insurance proceeds shall
be paid directly to the Agent or, if received by Lessee, shall be held in trust
for the Agent, and shall be paid over by Lessee to the Agent and held in
accordance with the terms of this paragraph (a).  If, contrary to such
provision, any such award, compensation or insurance proceeds are paid to Lessor
or Lessee, rather than to the Agent, Lessor and Lessee, as the case may be,
hereby agree to transfer any such payment to the Agent.  All amounts held by
Lessor or the Agent shall either be (x) paid to Lessee for the repair of damage
caused by such Casualty or Condemnation in accordance with paragraph (e) of this
Section 15.1, or (y) held in an interest bearing account reasonably acceptable
to Lessor and Lessee until applied to the Lessee Obligations pursuant to subpart
(z), or (z) upon any Early Termination Date, the Expiration Date, or any
purchase or sale of the Property pursuant to this Lease, applied to the Lessee
Obligations, with an associated reduction in the Asset Termination Value payable
on such date.

 

 

 

 

 

(b)  

Except during the continuation of a Lease Event of Default, Lessee may appear in
any proceeding or action to negotiate, prosecute, adjust or appeal any claim for
any award, compensation or insurance payment on account of any such Casualty or
Condemnation and shall pay all expenses thereof.  At Lessee's reasonable
request, and at Lessee's sole cost and expense, Lessor and the Agent shall
participate in any such proceeding, action, negotiation, prosecution or
adjustment.  Lessor and Lessee agree that this Lease, to the extent not
inconsistent with Section 3 of the Participation Agreement, shall control the
rights of Lessor and Lessee, inter se, in and to any such award, compensation or
insurance payment.  The Lessor’s obligations to disburse its share of such
award, compensation or insurance payment are set forth in Section 3 of the
Participation Agreement.

 

 

 

 

 

(c)  

If Lessor or Lessee shall receive notice of a Casualty or of an actual, pending
or threatened Condemnation of the Property or any interest therein, Lessor or
Lessee, as the case may be, shall give notice thereof to the other and to the
Agent promptly after the receipt of such notice.

 

 

 

 

 

(d)   

In the event of a Casualty or receipt of notice by Lessee or Lessor of a
Condemnation, Lessee may deliver to Lessor and the Agent an “Early Termination
Notice” pursuant to Section 16.1.  If Lessee delivers an Early Termination
Notice, a Significant Event shall irrevocably be deemed to have occurred with
respect to the Property, and, in such event, Lessee shall have the rights and
obligations provided in Sections 15.4 and 16.2 hereof.

 

17.

--------------------------------------------------------------------------------

 

 

 

 

(e)  

Unless and until Lessee purchases or causes another Person to purchase Lessor’s
interest in the Property as provided herein for a price equal to or greater than
Asset Termination Value, this Lease shall continue in full force and effect
following any Casualty or Condemnation, and Lessee shall, at its sole cost and
expense (and, without limitation, if any award, compensation or insurance
payment is not sufficient to restore the Property in accordance with this
paragraph, Lessee shall pay the shortfall), promptly and diligently repair any
damage to the Property caused by such Casualty or Condemnation in conformity
with the requirements of Sections 10.1 and 11.1 using any as-built plans and
specifications for the Property (as modified to give effect to any subsequent
Modifications, any Condemnation affecting the Property and all applicable
Requirements of Law) so as to restore the Property to at least the same
condition, operation, function and value as existed immediately prior to such
Casualty or Condemnation; provided, the substitution of any affected Fixtures
and Equipment shall, at Lessor's reasonable request, be subject to delivery of
an independent third- party appraisal reasonably satisfactory to Lessor and the
Required Participants by an appraiser satisfactory to Lessor and the Required
Participants showing both (i) a current Fair Market Sales Value and (ii)
expected Fair Market Sales Value as of the then current Expiration Date and the
dates on which any potential Renewal Term would expire, in each case equal to or
greater than such values at such dates for the Fixtures and Equipment being
replaced.  In the event of such restoration, title to the Property shall remain
with Lessor; provided, that (i) title to any such substituted Fixtures and
Equipment shall vest in Lessor, and (ii) Lessor shall assign all of its right,
title and interest to Lessee in any such replaced Fixtures and Equipment without
representation or warranty of any kind other than that such fixtures and
equipment is free of Lessor Liens.  Upon completion of such restoration, Lessee
shall furnish Lessor an architect's certificate of substantial completion and a
Responsible Officer's Certificate confirming that such restoration has been
completed pursuant to this Lease.

 

 

 

 

 

(f)  

Unless and until Lessee purchases or causes another Person to purchase Lessor’s
interest in the Property as provided herein for a price equal to or greater than
Asset Termination Value, no Casualty or Condemnation shall excuse Lessee's
obligations to pay Rent pursuant to Section 3.1 or to perform its obligations
and pay any amounts due on the Expiration Date or pursuant to Articles 19 and
20.

 

 

 

 

 

(g)  

Any Excess Proceeds received by Lessor or the Agent in respect of a Casualty or
Condemnation shall be turned over to Lessee, provided that no Lease Event of
Default or Potential Lease Default has occurred and is continuing.  Any Excess
Proceeds which are not turned over to Lessee due to the existence of a Lease
Event of Default or a Potential Lease Default shall be applied against Lessee
Obligations (with an associated reduction in the Asset Termination Value) under
the Lease, and any excess remaining after such Lessee Obligations have been
satisfied shall be paid to Lessee.

 

 

 

 

15.2

Environmental Matters.  Promptly upon Lessee's actual knowledge of the presence
of Hazardous Substances in any portion of the Property in concentrations and
conditions that constitute an Environmental Violation, Lessee shall notify
Lessor in writing of such condition.  In the event of such Environmental
Violation, Lessee shall, not later than thirty (30) days after Lessee has actual
knowledge of such Environmental Violation, either, (i) deliver to Lessor and the
Agent an Early Termination Notice pursuant to Section 16.1, or (ii) at Lessee's
sole cost and expense, promptly and diligently commence any Response Actions
necessary to investigate, remove, clean up or remediate the Environmental
Violation in accordance with the terms of Section 9.1.  If Lessee does not
deliver an Early Termination Notice with respect to the Property pursuant to
Section 16.1, Lessee shall, upon completion of Response Actions by Lessee, cause
to be prepared by an environmental consultant reasonably acceptable to Lessor a
report describing the Environmental Violation and the Response Actions taken by
Lessee (or its agents) for such Environmental Violation, and a statement by the
consultant that the Environmental Violation has been remedied in compliance in
all material respects with applicable Environmental Law.  Each such
Environmental Violation shall be remedied prior to the Expiration Date.  Nothing
in this Article 15 shall reduce or limit Lessee's obligations under Sections
13.1, 13.2 or 13.3 of the Participation Agreement.

18.

--------------------------------------------------------------------------------

 

 

 

15.3

Notice of Environmental Matters.  Promptly, but in any event within the thirty
(30) Business Days from the date Lessee has actual knowledge thereof, Lessee
shall provide to Lessor written notice of any material pending or threatened
claim, action or proceeding involving any Environmental Law or any Release on or
in connection with the Property.  All such notices shall describe in reasonable
detail the nature of the claim, action or proceeding and Lessee's proposed
response thereto.  In addition, Lessee shall provide to Lessor, within thirty
(30) Business Days of receipt, copies of all material written communications
with any Governmental Authority relating to any Environmental Law in connection
with the Property.  Lessee shall also promptly provide such detailed reports of
any such Material environmental claims as may reasonably be requested by Lessor
and the Agent.

 

 

 

15.4

Accelerated Purchase of Property.

 

 

 

(a)  

Upon receipt of any notice of a Condemnation, Casualty or Environmental
Violation, Lessor, at Lessee’s expense, may engage one or more independent
consultants acceptable to Lessee, which acceptance shall not be unreasonably
withheld or delayed, to assist in determining whether such Condemnation,
Casualty or Environmental Violation constitutes or will constitute a Significant
Event.  If the consultant advises Lessor and Lessee that the Condemnation,
Casualty or Environmental Violation constitutes or is likely to constitute a
Significant Event, a Significant Event will be deemed to have occurred.

 

 

 

(b)  

If Lessor determines that a Significant Event is proceeding or has occurred, and
if directed to do so by the Required Participants, Lessor shall deliver a
written notice to Lessee (an “Early Termination Notice”), requiring Lessee to
purchase, or arrange for an Affiliate or other third party to purchase, Lessor’s
interest in the Property for the Asset Termination Value, on the date specified
in the Early Termination Notice, which date (an “Early Termination Date”) shall
not be earlier than thirty (30) days following the date the Termination Notice
is delivered to Lessee.

 

 

 

(c)  

Notwithstanding Lessor’s delivery of any such Early Termination Notice because
of any Significant Event, if Lessee satisfies the conditions listed in this
Section which are applicable to such event, then Lessee may elect between (A)
exercising the Remarketing Option provided in Section 22.1 hereof by giving
notice to Lessor and paying the Residual Value Guarantee Amount to Lessor within
ten (10) Business Days of Lessee’s receipt of the Termination Notice, in which
case this Lease will not terminate pursuant to this Section until one hundred
eighty (180) days after such exercise of the Remarketing Option by Lessee and
the “Early Termination Date” will be the date which is one hundred eighty (180)
days after such exercise of the Remarketing Option by Lessee (which period shall
constitute the Remarketing Period), with the sale of Lessor’s interest in the
Property to be consummated no later than the date upon which such one hundred
eighty (180) day period ends (which date shall constitute the Expiration Date if
such option is exercised), or (B) exercising its Purchase Option under Section
20.1, with the purchase of Lessor’s interest in the Property by Lessee or its
designee to be consummated, and the other payments required thereunder to be
made to Lessor, on the next Payment Date following the Lessee’s exercise of the
Purchase Option.

19.

--------------------------------------------------------------------------------

 

 

 

(d)  

The right of Lessee under paragraph (c) to elect between the Remarketing Option
and the Purchase Option is subject to all of the following conditions,
regardless of nature of the Significant Event that resulted in the Lessor’s
delivery of the Early Termination Notice:

 

 

 

  

(i)   Lessee must notify Lessor which option Lessee is exercising (the
Remarketing Option or the Purchase Option) within ten (10) days after Lessee
receives Lessor’s Early Termination Notice.

 

 

 

  

(ii)   No Accelerated Purchase Event shall be continuing unrelated to such
Significant Event at the time Lessee makes the election or, if Lessee elects the
Remarketing Option, at the time of a sale of Lessor’s interest in the Property
to a third party because of such election.

 

 

 

  

(iii)   If Lessee elects the Remarketing Option, Lessee must pay to Lessor (i)
the maximum Residual Value Guarantee Amount on the date it furnishes such notice
of the exercise of the Remarketing Option (the "Option Notice Date"), (ii) all
breakage costs incurred by the Participants for the duration of all then current
Interest Periods under the Participation Agreement with respect to the amount so
paid following notices thereof by the Agent, (iii) Basic Rent on the Residual
Guarantee Amount so paid, accrued to and payable on the Option Notice Date, (iv)
Basic Rent when due with respect to the unpaid portion of the Adjusted Lease
Balance, and (v) the other payments required under Section 22.1 when required
thereunder and no later than the Expiration Date.

 

 

 

(e)  

The right of Lessee under paragraph (c) to elect the Remarketing Option will
also subject to all of the following additional conditions if a Significant
Condemnation is the Significant Event that resulted in the Lessor’s delivery of
the Early Termination Notice:

 

 

 

  

(i)   At any time requested to do so by Lessor, Lessee must have assigned to
Lessor any and all rights Lessee has in and to any award or compensation payable
by the condemning authorities and must have relinquished control to Lessor of
all proceedings related to such Condemnation or claims for an award or other
compensation, thereby waiving any provisions of this Lease or other Operative
Documents that would permit Lessee to participate in such award or compensation
or control such proceedings.

 

 

 

  

(ii)   Lessee must cooperate fully with Lessor and Agent as they request from
time to time and deemed necessary or helpful to permit them to maximize any such
award or other compensation.

 

 

 

  

(iii)   Lessee must acknowledge and agree that even after Lessee’s payment of
the Residual Value Guarantee Amount, Lessor shall have no obligation to sell its
interest in the Property pursuant to this Lease for a price below the amount
that will result in the repayment of less than the full Asset Termination Value
(calculated after deduction of the Residual Value Guarantee Amount paid by
Lessee).

20.

--------------------------------------------------------------------------------

 

 

(f)  

The right of Lessee under paragraph (c) to elect the Remarketing Option will
also subject to all of the following additional conditions if a Casualty is the
Significant Event resulted in the Lessor’s delivery of the Early Termination
Notice:

 

 

 

  

(i)   Such Casualty must not have been caused by or be within the control of
Lessee or any of its assignees or subtenants or of any invitees of Lessee or its
assignees or subtenants.

 

 

 

  

(ii)   If Lessee elects the Remarketing Option, Lessee must not have failed to
provide insurance adequate to pay the entire cost of repairing and restoring the
Property.

 

 

 

  

(iii)   If Lessee elects the Remarketing Option, Lessee shall either (1) arrange
for the sale of the Lessor’s interest in Property on the new Expiration Date at
a price sufficiently high to result in the repayment in full of the Asset
Termination Value (after deduction of the Residual Value Guarantee Amount paid
by Lessee), or (2) completely repair and restore the Property prior to the sale.

 

 

 

(g)  

The right of Lessee under paragraph (c) to elect the Remarketing Option will
also be subject to all of the following additional conditions if an
Environmental Violation is the Significant Event that resulted in the Lessor’s
delivery of the Early Termination Notice:

 

 

 

  

(i)   Such Environmental Violation must not have been caused by or be within the
control of Lessee or any of its assignees or subtenants or of any invitees of
Lessee or its assignees or subtenants.

 

 

 

  

(ii)   If Lessee elects the Remarketing Option, Lessee shall either (1) arrange
for the sale of the Lessor’s interest in Property on the new Expiration Date at
a price sufficiently high to result in the repayment in full of the Asset
Termination Value (after deduction of the Residual Value Guarantee Amount paid
by Lessee), or (2) completely cure and rectify such Environmental Violation
prior to the sale and cause the Property to comply with all environmental and
other Legal Requirements at the time of the sale.

 

 

 

(h)  

If Lessee elects or attempts to elect the Remarketing Option as provided in this
Section, but fails to satisfy any applicable conditions listed above or to buy
the Property for the Net Asset Termination Value on the Early Termination Date,
such failure shall constitute a Lease Event of Default.

 

 

 

(i)  

In any event, if Lessee does not properly elect the Remarketing Option pursuant
to the foregoing provisions after receipt of an Early Termination Notice from
Lessor, Lessee shall be obligated to purchase (or cause an Affiliate or other
third party to purchase) the Property in accordance with Section 16.2(b) hereof
on the Early Termination Date specified in Lessor’s Early Termination Notice for
a price equal to the Asset Termination Value.

 

21.

--------------------------------------------------------------------------------

ARTICLE 16

 

16.1   

Termination upon Certain Events.  After Lessee or Lessor receives notice of a
Condemnation, or a Casualty occurs, or an Environmental Violation occurs or is
discovered, Lessee may deliver a written notice in the form described in
Section 16.2(a) (an "Early Termination Notice").  If Lessee shall not have
delivered an Early Termination Notice with respect to any Condemnation, Casualty
or Environmental Violation, but Lessor shall have determined that a Significant
Event is in progress or has occurred,  Lessor may deliver an Early Termination
Notice pursuant to Section 15.4; provided, that even if Lessor delivers the
Early Termination Notice, so long as the conditions set forth in Section 15.4
are satisfied, Lessee may exercise either its Purchase Option or Remarketing
Option as provided in Section 15.4.

 

 

 

(a)  

Any Early Termination Notice delivered by Lessee as described in the preceding
Section shall contain:  (i) notice of termination of this Lease on a date
specified therein (the "Early Termination Date") (which date must be no later
than thirty (30) days after the date the Early Termination Notice is delivered
or required to be delivered, unless Lessee has properly elected the Remarketing
Option as provided in Section 15.4, in which case such date will be one hundred
eighty (180) days after the date Lessee exercised the Remarketing Option); and
(ii) unless Lessee has elected the Remarketing Option as provided in Section
15.4, a binding and irrevocable agreement of Lessee to purchase (or cause an
Affiliate or other third party to purchase) the Property on the Early
Termination Date for the Asset Termination Value on the Early Termination Date. 
Notwithstanding the delivery of an Early Termination Notice by Lessee, the
termination of this Lease as provided therein will be subject to the condition
that Lessee must perform any obligation it may have under the next paragraph to
purchase (or cause the purchase) of the Lessor’s interest in Property for the
Asset Termination Value.

 

 

 

(b)  

On any Early Termination Date specified in any Early Termination Notice given by
Lessor or Lessee as provided herein, unless Lessee has properly elected the
Remarketing Option as provided in Section 15.4, Lessee shall pay (or cause an
Affiliate or other third party to pay) to Lessor the Asset Termination Value,
and Lessor shall convey Lessor's interest in the Property to Lessee (or Lessee's
designee) all in accordance with Section 19.1, as well as any Net Proceeds with
respect to any Casualty or Condemnation theretofore received by Lessor and not
previously applied to the payment of the Lessee Obligations.  Lessee may
designate, in a notice given to Lessor not less than ten (10) Business Days
prior to the closing of such purchase (time being of the essence), the
transferee or transferees to whom the conveyance shall be made (if other than to
Lessee), in which case such conveyance shall (subject to the terms and
conditions set forth herein) be made to such designee; provided, however, that
such designation of a transferee or transferees shall not cause Lessee to be
released, fully or partially, from any of its obligations under this Lease,
including, without limitation, the obligation to pay Lessor an amount equal to
the Asset Termination Value that was not fully and finally paid by such designee
on the Early Termination Date.

 

 

16.3

Termination by Lessor upon Certain Events.  If Lessor reasonably determines that
any change in, or change by a Governmental Authority in the interpretation of,
any Applicable Law after the date hereof would result in it or any Participant
being unable to continue to hold legal or beneficial title to all or any portion
of the Property or, except as provided in Section 15.4 hereof, subject it or any
Participant to onerous regulations or onerous liability on account thereof,
Lessor may elect to terminate this Lease by delivery of a notice thereof (also
an “Early Termination Notice”) to the Agent, the Participants and Lessee, such
termination to be effective on the date specified therein (also an “Early
Termination Date”), which date shall not be earlier than thirty (30) days
following the date the notice is delivered to Lessee.  However, in the event
Lessor delivers such an Early Termination Notice, Lessee may exercise the
Remarketing Option provided in Section 22.1 hereof by giving notice to Lessor
and paying the Residual Value Guarantee Amount to Lessor within ten (10)
Business Days of Lessee’s receipt of the Termination Notice, in which case this
Lease will not terminate pursuant to this Section until one hundred eighty (180)
days after such exercise of the Remarketing Option by Lessee and the Expiration
Date will be the date which is one hundred eighty (180) days after such exercise
of the Remarketing Option by Lessee.  If Lessee does not exercise the
Remarketing Option as provided in the preceding sentence, Lessee shall be
obligated to purchase (or cause an Affiliate or other third party to purchase)
the Property in accordance with Section 20.2 hereof on the Early Termination
Date specified in Lessor’s Early Termination Notice for a price equal to Asset
Termination Value.

22.

--------------------------------------------------------------------------------

ARTICLE 17

 

17.1   

Accelerated Purchase Events. As used herein, “Accelerated Purchase Event” means
any one or more of the following events (whether such event shall be voluntary
or involuntary or come about or be effected by operation of law or pursuant to
or in compliance with any judgment, decree or order of any court or any order,
rule or regulation of any administrative or governmental body):

 

 

 

 

 

(a)   

Lessee shall fail to make payment of (i) any Basic Rent (other than a payment of
Basic Rent due on the Expiration Date or any Early Termination Date) within five
(5) Business Days after the same has become due and payable, (ii) any Partial
Purchase Option Price or other amounts due on a Partial Purchase Date pursuant
to Section 20.6, after the same has become due and payable, or (iii) Basic Rent,
Supplemental Rent, Purchase Option Price, Asset Termination Value or Residual
Value Guarantee Amount or other amounts, which are due on the Expiration Date or
an Early Termination Date, including, without limitation, amounts due pursuant
to Articles 15, 16, and 20, after the same has become due and payable;

 

 

 

 

 

(b)   

Lessee shall fail to make payment of any Supplemental Rent (other than
Supplemental Rent referred to in clause (iii) of this Subsection (a), above) due
and payable within thirty (30) days after written notice of such failure;

 

 

 

 

 

(c)   

Lessee shall fail to maintain insurance as required by Article 14 of this Lease
(whether a failure to have in force a policy of insurance substantially meeting
the requirements of Article 14, or, if such policy is in effect, any deviation
of such policy from the requirements of Article 14) and to cure such failure
within twenty (20) days after the earlier of (i) receipt of written notice of
such failure or (ii) Lessee having knowledge thereof;

 

 

 

 

 

(d)   

Lessee shall fail to observe or perform any term, covenant or condition of
Lessee under this Lease, the Participation Agreement or any other Operative
Document to which it is a party (other than those described in other clauses of
this definition of Accelerated Purchase Event), or any representation or
warranty set forth in this Lease or in any other Operative Document or in any
document entered into in connection herewith or therewith or in any document,
certificate or financial or other statement delivered in connection herewith or
therewith shall be false or inaccurate in any Material way, and such failure or
misrepresentation or breach of warranty shall remain uncured for a period of
thirty (30) days after receipt of written notice of such failure, falsity, or
inaccuracy; provided, that if such failure to perform is not capable of being
cured within such period but is capable of being cured within one hundred eighty
(180) days after the occurrence of such failure and Lessee is proceeding
diligently to cure such failure, Lessee shall be entitled to an additional
period (not to exceed one hundred eighty (180) days from the date of such
failure) to cure such failure;

 

23.

--------------------------------------------------------------------------------

 

 

 

 

(e)   

Lessee or any of Lessee's Subsidiaries (i) shall fail to make any payment or
payments due under any of the Loan Documents on the final maturity date
specified therein, (ii) shall fail to make any payment or payments due under any
of the Loan Documents prior to the final maturity date specified therein and
such failure shall continue beyond any period of grace provided with respect
thereto and as a result thereof the due date for payment of all or any
substantial sums owing under the Loan Documents shall have been accelerated, or
(iii) shall fail to pay when due upon any other indebtedness of $10,000,000 or
more (whether such other indebtedness has become due by reason of acceleration
or otherwise);

 

 

 

 

 

(f)   

Lessee or any of Lessee's Material Subsidiaries (except with respect to clause
(v) below) shall (i) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (ii) admit in writing its inability to pay its debts generally as
they mature, (iii) make a general assignment for the benefit of it or any of its
creditors, (iv) be dissolved or liquidated in full or in part, (v) no longer be
Solvent or be unable to pay its debts generally as they mature, (vi) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the circumstances described in
clauses (i) through (vi) of this subsection;

 

 

 

 

 

(g)   

proceedings for the appointment of a receiver, trustee, liquidator or custodian
of Lessee or any of Lessee's Material Subsidiaries or of all or a substantial
part of the property thereof, or an involuntary case or other proceedings
seeking liquidation, reorganization or other relief with respect to Lessee or
any of Lessee's Material Subsidiaries or the debts thereof under any bankruptcy,
insolvency or other similar law now or hereafter in effect shall be commenced
and an order for relief entered or such proceeding shall not be dismissed or
discharged within sixty (60) days of commencement;

 

 

 

 

 

(h)   

a final non-appealable judgment or order for the payment of money in excess of
$10,000,000 (exclusive of amounts which are covered by insurance issued by an
insurer satisfying the requirements set forth in Section 10.1(f) of the
Participation Agreement) shall be rendered against Lessee or any of its
Subsidiaries and the same shall remain undischarged and unpaid for a period of
thirty (30) days during which execution shall not be effectively stayed;

 


24.

--------------------------------------------------------------------------------

 

 

 

 

(i)   

any Reportable Event occurs which constitutes grounds for the termination of any
Employee Benefit Plan by the PBGC or for the appointment of a trustee by the
PBGC to administer any Employee Benefit Plan, or any Employee Benefit Plan shall
be terminated with unfunded liabilities within the meaning of Title IV of ERISA
or a trustee shall be appointed by the PBGC to administer any Employee Benefit
Plan, in each case which could reasonably be expected to have a Material Adverse
Effect;

 

 

 

 

 

(j)   

any Change of Control shall occur;

 

 

 

 

 

(k)   

Lessee shall breach any obligations it may have under Articles 15 through 22 to
purchase the Property as and when required by such provisions to do so;

 

 

 

 

 

(l)   

Lessee shall abandon all or any material portion of the Property (as used in
this context, “abandon” means that Lessee shall have relinquished possession and
control to such an extent as to indicate that Lessee no longer has a present
intent to resume the use of, or to lease or sell its interest in or purchase the
interest of Lessor in, the Property or the applicable portion thereof); or

 

 

 

 

 

(m)   

an Environmental Violation shall occur that, in the reasonable opinion of Lessor
and the Required Participants, based on an Environmental Audit, constitutes a
Significant Event and Lessee shall not, within thirty (30) days after notice
from Lessor, have delivered any Early Termination Notice with respect thereto
required of Lessee pursuant to Section 16.1 hereof or, if such an Early
Termination Notice has been delivered, Lessee’s purchase of the Property shall
not have been consummated on the Early Termination Date specified therein
pursuant to Section 16.2 hereof;

 

 

 

 

 

(n)   

the acceleration of all amounts payable by Lessee under the Loan Documents
because of any "Event of Default" under, and as defined in, any of the Loan
Documents; or

 

 

 

 

 

(o)   

Lessee shall fail to provide either Cash Collateral at least one hundred twenty
(120) days prior to the expiration of a Letter of Credit or a substitute Letter
of Credit at least twenty (20) Business Days prior to the expiration of a Letter
of Credit as required by Section 7.1 of the Participation Agreement.

 

 

17.2   

Remedies.

 

 

 

 

 

17.2.1   Lease Events of Default.  As used herein, “Lease Event of Default”
means (1) any failure of Lessee constituting a Lease Event of Default as
described in Section 15.4, or (2) any failure of Lessee after any Accelerated
Purchase Event (hereinafter defined), for any reason whatsoever (whether such
failure shall be voluntary or involuntary or come about or be effected by
operation of law or pursuant to or in compliance with any judgment, decree or
order of any court or any order, rule or regulation of any administrative or
governmental body), to purchase or cause the purchase of Lessor’s interest in
the Property and any and to pay or cause the payment of the full Asset
Termination Value for such interest, as provided in Section 20.1, within the ten
day period immediately following such Accelerated Purchase Event (the
“Buy-It-Or-Else Period”).  The foregoing is not intended to preclude an
acceleration of Lessee's obligation to purchase the Lessor's interest in the
Property pursuant to Section 20.3 because of an Accelerated Purchase Event, but
rather is intended to provide Lessee with the opportunity during the
Buy-It-Or-Else Period to purchase Lessor’s interest in the Property before
losing possession of the Property or being deemed in default under this Lease. 
Thus, the Buy-It-Or-Else Period will not extend any time for curing or avoiding
an Accelerated Purchase Event as set forth below, and after any Buy-It-Or-Else
Period expires, regardless of whether any Accelerated Purchase Event is then
continuing, Lessor may proceed immediately to exercise remedies as provided
herein.


25.

--------------------------------------------------------------------------------

 

 

 

 

17.2.2   Application of Collateral.  At any time when any Accelerated Purchase
Event has occurred and is continuing, Lessor or Agent shall be entitled,
regardless of whether Lessee shall have requested or required it pursuant to
Section 17.6, to (1) draw upon any Letter of Credit and apply the proceeds drawn
thereunder to the Lessee Obligations as of the date of the drawing, (2) withdraw
any Cash Collateral then pledged pursuant to the Cash Collateral Agreement and
apply the same as of the date of the withdrawal to the Lessee Obligations, and
(3) retain and apply against the Lessee Obligations all sums which Lessor would,
absent such Accelerated Purchase Event, be required to pay to, or turn over to,
Lessee pursuant to the terms of this Lease or other Operative Documents.  Any
sums applied against the Lessee Obligations pursuant to this Section will reduce
the Asset Termination Value payable upon any subsequent purchase and sale of the
Property pursuant to this Lease.

 

 

 

 

17.2.3   Other Remedies.  Without limiting the foregoing, subject to the
provisions of Sections 15.4 above, after any Lease Event of Default, Lessor may
do one or more of the following as Lessor in its sole discretion shall
determine, without limiting any other right or remedy Lessor may have on account
of such Lease Event of Default (including, without limitation, the right of
Lessor to require Lessee to purchase the Property as set forth in Section 20.3):

 

 

 

(a)   

Lessor may, by notice to Lessee, rescind or terminate this Lease only as to all
of the Property as of the date specified in such notice; however, (i) no
reletting, reentry or taking of possession of the Property (or any portion
thereof) by Lessor will be construed as an election on Lessor's part to
terminate this Lease unless a written notice of such intention is given to
Lessee, (ii) notwithstanding any reletting, reentry or taking of possession,
Lessor may at any time thereafter elect to terminate this Lease for a continuing
Lease Event of Default, (iii) no act or thing done by Lessor or any of its
agents, representatives or employees and no agreement accepting a surrender of
the Property shall be valid unless the same be made in writing and executed by
Lessor and (iv) no termination pursuant to this Section shall terminate Lessee's
right to cure such Lease Event of Default set forth in Section 17.6 hereof by
purchasing the Property pursuant to Section 20.1 hereof prior to such time as a
foreclosure upon or sale of the Property has been completed.

 

 

26.

--------------------------------------------------------------------------------

 

 

(b)   

Lessor may (i) demand that Lessee, and Lessee shall upon the written demand of
Lessor, return the Property promptly to Lessor in the manner and condition
required by, and otherwise in accordance with all of the provisions of, Articles
8, 9 and 10 hereof as if the Property were being returned at the end of the
Term, and Lessor shall not be liable for the reimbursement of Lessee for any
costs and expenses incurred by Lessee in connection therewith and (ii) without
prejudice to any other remedy which Lessor may have for possession of the
Property, and to the extent and in the manner permitted by Applicable Law, enter
upon the Property and take immediate possession of (to the exclusion of Lessee)
the Property or any part thereof and expel or remove Lessee and any other Person
who may be occupying the Property, by summary proceedings or otherwise, all
without liability to Lessee for or by reason of such entry or taking of
possession, whether for the restoration of damage to property caused by such
taking or otherwise and, in addition to Lessor's other damages, to the extent
and in the manner permitted by Applicable Law with respect to remedies for a
breach of a real estate lease, Lessee shall be responsible for all costs and
expenses incurred by Lessor and/or the Agent or the Participants in connection
with any reletting, including, without limitation, brokers' fees and all costs
of any alterations or repairs made by Lessor.  The proceeds of any reletting of
the Property prior to the termination of this Lease shall be applied to the
Lessee Obligations under this Lease (with an associated reduction in the Asset
Termination Value) on the date of receipt by Lessor.

 

 

 

 

 

(c)   

Lessor may sell all or any part of the Property at public or private foreclosure
sale, as Lessor may determine, free and clear of any rights Lessee may otherwise
have in the Property, and without any duty to account to Lessee with respect to
such action or inaction or any proceeds with respect thereto except as expressly
required by Section 3 of the Participation Agreement, in which event (i)
Lessee's obligation to pay Basic Rent hereunder for periods commencing after the
date of such sale shall be terminated or proportionately reduced, as the case
may be; and (ii) if Lessor shall so elect, demand that Lessee pay to Lessor, and
Lessee shall pay to Lessor, on the date of such sale, as liquidated damages for
loss of a bargain and not as a penalty (the parties agreeing that Lessor's
actual damages would be difficult to predict, but the aforementioned liquidated
damages represent a reasonable approximation of such amount) (in lieu of Basic
Rent due for periods commencing on or after the Payment Date coinciding with
such date of sale (or, if the sale date is not a Payment Date, the Payment Date
next preceding the date of such sale)), an amount equal to (A) the excess, if
any, of (1) the Asset Termination Value calculated as of such Payment Date prior
to any application of the Net Foreclosure Proceeds resulting from the sale (and
including all Rent due and unpaid to and including such Payment Date), over (2)
the Net Foreclosure Proceeds; plus (B) interest at the Default Rate on the
foregoing amount from such Payment Date until the date of payment, and any
excess of the sale proceeds over such Asset Termination Value and any other sums
owing by Lessee under the Operative Documents shall be remitted to Lessee. 
Promptly after Lessee’s payment of the full amount of such liquidated damages,
Lessor will convey its remaining interest in the Property (if any) by the
delivery of a deed in the form contemplated in Section 19.1, but such deed will
be expressly subject to the rights of any purchaser at such foreclosure.

 

 

 

 

(d)   

Lessor may, at its option, elect not to terminate the Lease with respect to the
Property, but continue to collect all Basic Rent, Supplemental Rent, and all
other amounts due Lessor (together with all costs of collection) and enforce
Lessee's obligations under this Lease as and when the same become due, or are to
be performed, and at the option of Lessor, upon any abandonment of the Property
by Lessee or re-entry of same by Lessor, Lessor may, in its sole and absolute
discretion, elect not to terminate this Lease and may make such reasonable
alterations and necessary repairs in order to relet the Property, and relet the
Property or any part thereof for such term or terms (which may be for a term
extending beyond the Term of this Lease) and at such rental or rentals and upon
such other terms and conditions as Lessor in its reasonable discretion may deem
advisable; and upon each such reletting all rentals actually received by Lessor
from such reletting shall be applied to Lessee Obligations hereunder and the
other Operative Documents in such order, proportion and priority as Lessor may
elect in Lessor's sole and absolute discretion (with an associated reduction in
the Asset Termination Value) as the date of receipt by Lessor.  If such rentals
received from such reletting during any period be less than the Rent with
respect to the Property to be paid during that period by Lessee hereunder,
Lessee shall pay any deficiency, as calculated by Lessor, to Lessor on the next
Payment Date.

 

 

27.

--------------------------------------------------------------------------------

 

 

(e)   

Lessor may exercise any other right or remedy that may be available to it under
the Operative Documents, or proceed by appropriate court action (legal or
equitable) to enforce the terms hereof or to recover damages for the breach
hereof.  Separate suits may be brought to collect any such damages for any
period(s), and such suits shall not in any manner prejudice Lessor's right to
collect any such damages for any subsequent period(s), or Lessor may defer any
such suit until after the expiration of the Term, in which event such suit shall
be deemed not to have accrued until the expiration of the Term.

 

 

 

 

(f)   

Lessor may collect the Other Lease Rents and Mortgaged Property as provided in
Section 7.2(e) of this Lease and the amounts so collected by Lessor shall be
applied to the Lessee Obligations (with an associated reduction in the Asset
Termination Value) on the date of receipt by Lessor.

 

 

 

 

(g)   

In addition to having any other right or remedy available at law or in equity,
Lessor shall have the option of proceeding against the Mortgaged Property either
(i) proceeding under the UCC and exercising such rights and remedies as may be
provided to a "Secured Party" by the UCC to sell all or any portion of the
Mortgaged Property which is personal property (including, without limitation,
taking possession of and selling such property in accordance with the UCC) as
part of and in conjunction with any foreclosure of the Mortgaged Property, or
(ii) treating such property the same as real property and proceeding with
respect to both the real and personal property constituting the Mortgaged
Property in accordance with Lessor's rights, powers and remedies with respect to
the real property (in which event the default provisions of the UCC shall not
apply except to the extent, if any, required by Applicable Law).  If Lessor
shall elect to proceed under the UCC, then ten (10) days' notice of sale
delivered to Lessee in accordance with the Lease shall be deemed reasonable
notice and the reasonable expenses of retaking, holding, preparing for sale,
selling and the like incurred by Lessor shall include, but not be limited to,
attorneys' fees and legal expenses.  At Lessor's request, Lessee shall assemble
the personal property and make it available to Lessor at a place designated by
Lessor which is reasonably convenient to both parties.  The net proceeds of any
sale of the Mortgaged Property pursuant to the foregoing minus the expenses of
retaking, holding, preparing for sale, selling and the like incurred by Lessor,
shall be applied against the Lessee Obligations (with an associated reduction in
the Asset Termination Value) as of the date of the sale.

 

 

 

 

17.3   

Waiver of Certain Rights. If this Lease shall be terminated pursuant to Section
17.2, Lessee waives, to the fullest extent permitted by law, (a) any notice of
re-entry or the institution of legal proceedings to obtain re-entry or
possession; (b) any right of redemption, re-entry or repossession; (c) the
benefit of any laws now or hereafter in force exempting property from liability
for rent or for debt or limiting Lessor with respect to the election of
remedies; and (d) any other rights which might otherwise limit or modify any of
Lessor's rights or remedies under this Article 17.

 

28.

--------------------------------------------------------------------------------

 

 

17.4   

Power of Sale and Foreclosure.  In the event that a court of competent
jurisdiction rules that this Lease constitutes a mortgage, deed of trust or
other secured financing as is the intent of the parties pursuant to Section 7,
and subject to the availability of such remedy under Applicable Law, then Lessor
and Lessee agree that (i) upon the occurrence of any Lease Event of Default,
Lessor, either by judicial action or through Trustee, may institute and maintain
an action for foreclosure of the Property, to the extent provided by law, after
proper notice and lapse of such time as may be required by law, to sell the
Property at the time and place of sale fixed by Lessor or Trustee in said notice
of sale, either as a whole, or in separate lots or parcels or items and in such
order as Lessor may elect, at auction to the highest bidder for cash in lawful
money of the United States payable at the time of sale; accordingly, it is
acknowledged that A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT; A POWER
OF SALE MAY ALLOW LESSOR TO TAKE THE PROPERTY AND SELL IT WITHOUT GOING TO COURT
IN A FORECLOSURE ACTION UPON DEFAULT BY LESSEE UNDER THIS INSTRUMENT, and (ii)
upon the occurrence of a Lease Event of Default, Lessor, in lieu of or in
addition to exercising any power of sale hereinabove given, may proceed by a
suit or suits in equity or at law, whether for a foreclosure hereunder, or for
the sale of the Property or against Lessee on a recourse basis for the Asset
Termination Value, or for specific performance of any covenant or agreement
herein contained or in aid of the execution of any power herein granted, or for
the appointment of a receiver pending any foreclosure hereunder or the sale of
the Property, or for the collection of the Other Rents as provided in Section
7.2(e), or for the enforcement of any other appropriate legal or equitable
remedy.  (In the event Lessor obtains a judgment against Lessee for the payment
in full of Asset Termination Value and Lessee pays the full amount of such
judgment, Lessor will promptly thereafter convey its remaining interest in the
Property (if any) by the delivery of a deed in the form contemplated in Section
19.1, but such deed will be expressly subject to the rights of any purchaser at
any foreclosure sale contemplated by the foregoing provisions.)  The parties
hereto intend that, in addition to any other debt or obligation secured by the
lien and security interests granted pursuant to Section 7.2, such lien and
security interests shall secure unpaid balances of Rent and Supplemental Rent
and, if and to the extent expressly provided in the documents evidencing the
extension of credit, to other extensions of credit made by Lessor to Lessee
after this Lease is delivered to the appropriate recording offices of Colorado,
whether made pursuant to an obligation of Lessee or otherwise, and such Rent and
Supplemental Rent shall be secured to the same extent as if such future payment
obligations of Rent and Supplemental Rent were on account of obligatory advances
to be made under a construction loan; provided such Lessee Obligations secured
hereby at any one time shall not exceed the maximum principal sum permitted by
the laws of Colorado.  The Net Foreclosure Proceeds of any sale of the Mortgaged
Property or any portion thereof pursuant to this Subsection shall be applied to
the Lessee Obligations (with an associated reduction in the Asset Termination
Value) as of the date of the foreclosure sale.  The Lessor shall disburse such
proceeds in accordance with Section 13.19 of the Participation Agreement.

 

 

 

29.

--------------------------------------------------------------------------------

 

17.5   

Remedies Cumulative. No right or remedy herein conferred upon or reserved to
Lessor or Agent is intended to be exclusive of any other right or remedy, and
each and every right and remedy shall be cumulative and in addition to any other
right or remedy given hereunder or now or hereafter existing under Applicable
Law or in equity; provided, however, neither Lessor nor Agent shall exercise any
right to evict Lessee from the Property or to terminate Lessee's right of
occupancy hereunder before the occurrence of a Lease Event of Default ( i.e.,
after an Accelerated Purchase Event and the expiration of the Buy-It-Or-Else
Period following such Accelerated Purchase Event).  In no event shall Lessor, in
the exercise of the remedies provided in this Lease (including, without
limitation, the appointment of a receiver and the entry of such receiver or
Lessor on to all or any part of the Mortgaged Property), be deemed a "mortgagee
in possession," and Lessor shall not in any way be made liable to Lessee for any
act, either of commission or omission, in connection with the exercise of such
remedies in accordance with the Operative Documents.  In addition to other
remedies provided in this Lease, Lessor shall be entitled, to the extent
permitted by Applicable Law or in equity, to injunctive relief in case of the
violation, or attempted or threatened violation, of any of the covenants,
agreements, conditions or provisions of this Lease, or to a decree compelling
performance of any of the other covenants, agreements, conditions or provisions
of this Lease to be performed by Lessee.

 

 

 

 

17.6   

Lessee's Right to Direct Application of Cash Collateral or Letter of Credit
Proceeds and to Cure. Notwithstanding any provision contained in the Lease or
any other Operative Agreement, Lessee shall have the right:

 

 

 

 

 

17.6.1   to direct Lessor or Agent to apply any Cash Collateral then pledged
under the Cash Collateral Agreement to reduce the Lessee Obligations (with a
concurrent reduction in the Asset Termination Value) by delivery of written
notice to the Lessor and the Agent, in which case Lessor and/or Agent will
comply with such directions to the extent they can do so without violating any
automatic stay in bankruptcy or other legal requirements within three Business
Days after receipt of Lessee’s directions;

 

 

 

 

17.6.2   to direct Lessor or Agent to draw upon the Letter of Credit and apply
any amounts that are thereupon or have theretofore been drawn upon any Letter of
Credit, (and that have not already been applied), to be applied to reduce the
Lessee Obligations (with a concurrent reduction in the Asset Termination Value)
by delivery of written notice to the Lessor and the Agent, in which case Lessor
and/or Agent will comply with such directions to the extent they can do so
without violating any automatic stay in bankruptcy or other legal requirements
within three Business Days after receipt of Lessee’s directions;

 

 

 

 

17.6.3   to cure any Lease Event of Default by exercising the Purchase Option
and paying the full Purchase Option Price at any time prior to the earlier of
(i) the scheduled Expiration Date (i.e., initially the fifth anniversary of the
Effective Date and the extended scheduled Expiration Date in the event of a
renewal of the term as herein provided), (ii) the date of any foreclosure of the
liens and security interests as provided in Section 17.4, or (ii) one hundred
twenty (120) days after such Lease Event of Default first occurs;

provided, however, that no such "cure" by Lessee or anything in this Section
shall (a) relieve or reduce the obligation of Lessee to fully indemnify,
protect, save and keep harmless each Indemnitee as provided in the various
provisions of Section 13 of the Participation Agreement, or (b) preclude a draw
by Lessor or Agent under any Letter of Credit after any Accelerated Purchase
Event, or (c) preclude any other action by Lessor or Agent to maintain, perfect
or enforce any lien, pledge or security interest granted to it under and
pursuant to the Operative Documents or to protect, preserve or maintain any
property covered by any such lien, pledge or security interest.

 

 

30.

--------------------------------------------------------------------------------

ARTICLE 18.

 

18.1   

Lessor's Right to Cure Breaches by Lessee.   Lessor, without waiving or
releasing any obligation, Potential Lease Default, Accelerated Purchase Event,
or Lease Event of Default, may (but shall be under no obligation to) remedy any
breach of this Lease by Lessee for the account and at the sole cost and expense
of Lessee, including the failure by Lessee to maintain the insurance required by
Article 14, and may, to the fullest extent permitted by law, and notwithstanding
any right of quiet enjoyment in favor of Lessee, enter upon the Property for
such purpose and take all such action thereon as may be necessary or appropriate
therefor.  No such entry shall be deemed an eviction of Lessee.  All
out-of-pocket costs and expenses so incurred (including fees and expenses of
counsel), together with interest thereon at the Default Rate from the date on
which such sums or expenses are paid by Lessor, shall be paid by Lessee to
Lessor on demand, as Supplemental Rent.

 

 

 

18.2   

Duty of Lessor.  In the event that a court of competent jurisdiction rules that
this Lease constitutes a mortgage, deed of trust or other secured financing, as
is the intent of the parties pursuant to Section 7, Lessor's sole duty with
respect to the custody, safekeeping and physical preservation of any Mortgaged
Property in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as Lessor deals with similar property for
its own account.  Neither Lessor, any Participant nor any of their respective
directors, officers, employees or beneficiaries shall be liable for failure to
demand, collect or realize upon any of the Mortgaged Property or for any delay
in doing so or shall be under any obligation to sell or otherwise dispose of any
Mortgaged Property upon the request of Lessee or any other Person or to take any
other action whatsoever with regard to the Mortgaged Property or any part
thereof.

 

 

 

18.3   

Powers of Lessor. Lessor may, without affecting the personal liability of any
person for payment of any indebtedness or performance of any obligations secured
hereby and without liability therefor and without notice:  (a) release, or
direct the Trustee to release, all or any part of the Mortgaged Property; (b)
consent to the making of any map or plat thereof; and (c) join in any grant of
easement thereon, any declaration of covenants and restrictions, or any
extension agreement or any agreement subordinating the lien or charge of this
Lease.

 

 

 

18.4   

Powers Coupled With an Interest  All powers, authorizations and agencies
contained in this Lease are coupled with an interest and are irrevocable until
this Lease is terminated and the Lien created hereby is released.

 

 

 

18.5   

Trustee  In the event that a court of competent jurisdiction rules that this
Lease constitutes a mortgage, deed of trust or other secured financing as is the
intent of the parties pursuant to Section 7, the powers and authorities of the
Trustee, and of any successor Trustee, shall be governed by the terms of this
Lease and the statutes of Colorado relating to Public Trustees which may be in
effect from time to time.  The Trustee named herein or any successor trustee
shall be clothed with the full power to act in accordance with the Operative
Documents when action herein shall be required by this Lease and to execute (i)
any conveyance of the Mortgaged Property upon or following a foreclosure sale
and (ii) any reconveyance or release of the Mortgaged Property from the lien and
security interests granted by Lessee pursuant to Section 7.2 upon full
satisfaction of the Lessee Obligations secured by such lien and security
interests.  In the event that the substitution of the Trustee shall become
necessary for any reason, the substitution of one trustee in the place of the
Trustee herein named in accordance with the Operative Documents shall be
sufficient.  The necessity of the Trustee herein named, or any successor in
trust, making oath or giving bond is expressly waived.

The Trustee or any one acting in his stead, shall have, in his discretion,
authority to employ all proper agents and attorneys in the execution of this
Lease and/or in the conducting of any sale made pursuant to the terms hereof,
and to pay for such services rendered out of the proceeds of the sale of the
Trust properly, should any be realized; and if no sale be made, then Lessee
hereby undertakes and agrees to pay the cost of such services rendered to said
Trustee.

 

31.

--------------------------------------------------------------------------------

 

 

18.6   

Filing of Financing Statements. Pursuant to Section 9-509 of the UCC, Lessee
authorizes Lessor to file financing statements with respect to the Mortgaged
Property without the signature of Lessee in such form and in such filing offices
as Lessor reasonably determines appropriate to perfect the security interests of
Lessor under this Lease.  To the fullest extent permitted by Applicable Law,
carbon, photographic or other reproduction of this Lease shall be sufficient as
a financing statement for filing in any jurisdiction.

 

 

 

18.7   

Lessee's Waiver of Rights. Except as otherwise set forth herein, to the fullest
extent permitted by law, Lessee waives the benefit of all laws now existing or
that may subsequently be enacted providing for (i) any appraisement before sale
of any portion of the Mortgaged Property, (ii) any extension of the time for the
enforcement of the collection of the indebtedness or the creation or extension
of a period of redemption from any sale made in collecting such debt and (iii)
exemption of the Mortgaged Property from attachment, levy or sale under
execution or exemption from civil process.  Except as otherwise set forth
herein, to the full extent Lessee may do so, Lessee agrees that Lessee will not
at any time insist upon, plead, claim or take the benefit or advantage of any
law now or hereafter, in force providing for any appraisement, valuation, stay,
exemption, extension or redemption, reinstatement or requiring foreclosure of
this Lease before exercising any other remedy granted hereunder and Lessee, for
Lessee and its successors and assigns, and for any and all Persons ever claiming
any interest in the Mortgaged Property, to the extent permitted by law, hereby
waives and releases all rights of redemption, reinstatement, valuation,
appraisement, stay of execution, notice of election to mature or declare due the
whole of the secured indebtedness and marshalling in the event of foreclosure of
the liens hereby created.

 

32.

--------------------------------------------------------------------------------

 

 

18.8   

Multiple Security. If (a) the Mortgaged Property shall consist of one or more
parcels, whether or not contiguous and whether or not located in the same
county, or (b) in addition to this Lease, Lessor shall now or hereafter hold one
or more additional mortgages, liens, deeds of trust or other security (directly
or indirectly) for the obligations upon other property, in the State in which
the Mortgaged Property is located or (whether or not such property is owned by
Lessee or by others) or (c) both the circumstances described in clauses (a) and
(b) shall be true, then to the fullest extent permitted by law, Lessor may, in
its sole discretion, commence or consolidate in a single foreclosure action all
foreclosure proceedings against all such collateral securing the Lessee
Obligations (including the Mortgaged Property), which action may be brought or
consolidated in the courts of any county in which the Property is located. 
Lessee acknowledges that the right to maintain a consolidated foreclosure action
is a specific inducement to Lessor to extend the Lessee Obligations and Lessee
expressly and irrevocably waives any objections to the commencement or
consolidation of the foreclosure proceedings in a single action and any
objections to the laying of venue or based an the grounds of forum non convenes
which it may now or hereafter have.  Lessee further agrees that if Lessor shall
be prosecuting one or more foreclosure or other proceedings against a portion of
the Mortgaged Property or against any collateral other than the Mortgaged
Property, which collateral directly or indirectly secures the Lessee
Obligations, or if Lessor shall have obtained a judgment of foreclosure and sale
or similar judgment against such collateral, then, whether or not such
proceedings are being maintained or judgments were obtained in or outside the
State in which the Mortgaged Property is located, Lessor may commence or
continue foreclosure proceedings and exercise its other remedies granted in this
Lease against all or any part of the Mortgaged Property and Lessee waives any
objections to the commencement or continuation of a foreclosure of Lessee's
right, title, and interest in the Mortgaged Property in accordance with the
Operative Documents or exercise of any other remedies hereunder in accordance
with the Operative Documents based on such other proceedings or judgments, and
waives any right to seek to dismiss, stay, remove, transfer or consolidate
either any action under this Lease or such other proceedings on such basis in
the county where the Property is located.  Neither the commencement nor
continuation of proceedings to foreclose this Lease nor the exercise of any
other rights hereunder nor the recovery of any judgment by Lessor in any such
proceedings shall prejudice, limit or preclude Lessor's right to commence or
continue one or more foreclosure or other proceedings or obtain a judgment
against any other Mortgaged Property (either in or outside the State in which
the Mortgaged Property is located) which directly or indirectly secures the
Lessee Obligations, and Lessee expressly waives any objections to the
commencement of, continuation of, or entry of a judgment in such other
proceedings or exercise of any remedies in such proceedings based upon any
action or judgment connected to this Lease, and Lessee also waives any right to
seek to dismiss, stay, remove, transfer or consolidate either such other
proceedings or any action under this Lease on such basis in the county where the
Property is located.

 

 

 

18.9   

Partial Release; Full Release.  Lessor may release, in accordance with the
Operative Documents, for such consideration or none, as it may require, any
portion of the Mortgaged Property without, as to the remainder of the Mortgaged
Property, in any way impairing or affecting the lien, security interest, and
priority herein provided for Lessor compared to any other lien holder or secured
party.  Further, upon full satisfaction of all obligations which are secured by
this Lease, Lessor shall execute and deliver to Lessee such documents and
instruments as may be required to release the lien and security interest created
by this Lease.

 

 

 

18.10   

Certain Rights of Lessor.  Except as provided in the Operative Documents,
Lessor, with the express written consent of Lessee may at any time or from time
to time renew or extend this Lease, or alter or modify the same in any way, or
Lessor may waive any of the terms, covenants or conditions hereof in whole or in
part and may release any portion of the Mortgaged Property or any other
security, and grant such extensions and indulgences in relation to the Lessee
Obligations secured hereby as Lessor may determine without the consent of any
other person and without any obligation to give notice of any kind thereto and
without in any manner affecting the priority of the lien hereof on any part of
the Mortgaged Property.

 

33.

--------------------------------------------------------------------------------

 

ARTICLE 19.

 

19.1   

Provisions Relating to Lessee's Termination of this Lease or Exercise of
Purchase Option or Obligation and Conveyance Upon Remarketing and Conveyance
Upon Certain Other Events.

 

 

 

(a)   

Whenever Lessor is required by the terms of this Lease to convey its right,
title and interest in the Property (or a portion thereof in the event of
Lessee’s exercise of the Partial Purchase Option), Lessor shall execute and
deliver to Lessee (or to Lessee's designee) at Lessee's cost and expense a deed
in recordable form, which shall be expressly subject to all then valid and
subsisting encumbrances other than the Mortgage or other Lessor Liens.  The deed
shall disclaim any and all warranties other than title warranties of Lessor
against Lessor Liens, and it shall state that it is intended to convey the
rights, titles and interests of Lessor in and to the Property in its then “AS
IS” physical condition.  Lessor and Lessee will also cooperate (at Lessee’s
expense) by executing documents in addition to (and not inconsistent with) such
deed as reasonably required, and consistent with local custom, in order to allow
Lessee or any purchaser designated by it to obtain title insurance at the time
of the delivery of such deed.  However, if Lessor tenders a deed consistent with
the requirements of the preceding sentence, its rights to receive payments of
the Asset Termination Value and other amounts (if any) set forth in Article 16
or Sections 17.6, 20.1, 20.2, 20.3 or 22.1, as applicable, will be independent
of its obligation to so cooperate.  Further, if Lessor does deliver other
documents with such a deed at Lessee’s request or with Lessee’s knowledge and
consent, then Lessee must defend, indemnify and hold harmless Lessor from and
against any and all Claims (other than Lessor Liens) arising under such other
documents.

 

 

 

 

 

(b)   

If Lessee properly exercises the Remarketing Option, then Lessee shall, on the
Expiration Date, and at its own cost, transfer possession of the Property to any
independent purchaser thereof, by surrendering the same into the possession of
Lessor or such purchaser, as the case may be, free and clear of all Liens other
than Lessor Liens, in good condition (as modified by Modifications permitted by
this Lease), ordinary wear and tear excepted, in compliance with Applicable Law,
and in "broom-swept clean" condition.  Lessee shall cooperate reasonably with
Lessor and the independent purchaser of the Property in order to facilitate the
purchase by such purchaser of the Property which cooperation shall include the
following, all of which Lessee shall do on or before the Expiration Date: 
providing all books and records regarding the maintenance and ownership of the
Property and all know-how, data and technical information relating thereto,
providing a current copy of any "as built" plans and specifications for any
Improvements relating to the Property, granting or assigning all licenses
necessary for the operation and maintenance of the Property and cooperating
reasonably in seeking and obtaining all necessary Governmental Action.  The
obligations of Lessee under this paragraph shall survive the expiration or
termination of this Lease.

 

34.

--------------------------------------------------------------------------------

ARTICLE 20.

 

 

 

20.1   

Purchase Option. Without limitation of any other obligation Lessee may have to
purchase the Property under the terms of this Lease, unless Lessee shall have
given notice of its intention to exercise the Remarketing Option and Lessor
shall have entered into a binding contract to sell the Property to a third party
in accordance with such Remarketing Option, Lessee shall have the option
(exercisable by giving Lessor irrevocable written notice (the "Purchase Notice")
of Lessee's election to exercise such option) to purchase, or to designate a
third party to purchase, the Property on the date specified in such Purchase
Notice.  The purchase price shall be equal to the Asset Termination Value on the
date of the conveyance (the "Purchase Option Price").  The date specified in the
Purchase Notice for the purchase of the Property shall not be less than thirty
(30) days following the delivery of the Purchase Notice to Lessor and in any
event not later than the Expiration Date.  If Lessee exercises its option to
purchase the Property pursuant to this Section 20.1 (the "Purchase Option"),
Lessor shall transfer to Lessee all of Lessor's right, title and interest in and
to the Property as of the date specified in the Purchase Notice upon receipt of
the Purchase Option Price, in accordance with Section 19.l(a).  Lessee may
designate a third party to purchase the Property under the Purchase Option
without assigning all of Lessee’s rights hereunder to the third party under
Section 25.1 hereof and without the consent of Lessor; provided, however, that
notwithstanding any such designation, only Lessee (not the third party) will be
entitled to enforce the Purchase Option against Lessor, and Lessee shall remain
primarily liable for the payment and performance required of any such third
party in connection with the exercise of the Purchase Option.

 

 

 

 

20.2   

Expiration Date Purchase Obligation. Unless (a) Lessee shall have properly
exercised the Purchase Option pursuant to Section 20.1 and purchased the
Property pursuant thereto, or (b) Lessee shall have properly exercised the
Remarketing Option and shall have fulfilled all of the conditions of clauses (a)
through (k) of Section 22.1 hereof, Lessee shall purchase from Lessor, and
Lessor shall assign to Lessee without recourse, on the Expiration Date of the
Term (as such Term may be extended, if Lessee properly exercises the Renewal
Option pursuant to Section 21.1) all of Lessor's right, title and interest in
the Property (subject to all existing Liens, other than the Mortgage and Lessor
Liens) for an amount equal to the Asset Termination Value.  Lessee may
designate, in a notice given to Lessor not less than ten (10) Business Days
prior to the closing of such purchase (time being of the essence), the
transferee or transferees to whom the conveyance shall be made (if other than to
Lessee), in which case such conveyance shall (subject to the terms and
conditions set forth herein) be made to such designee; provided, however, that
such designation of a transferee or transferees shall not cause Lessee to be
released, fully or partially, from any of its obligations under this Lease,
including, without limitation, the obligation to pay Lessor an amount equal to
the Asset Termination Value that was not fully and finally paid by such designee
on such Expiration Date.

 

 

 

 

20.3   

Acceleration of Purchase Obligation.  Following any Accelerated Purchase Event
(other than an Accelerated Purchase Event which constitutes a Limited Recourse
Default) Lessee shall be obligated to purchase Lessor’s interest in the Property
for an amount equal to the Asset Termination Value (regardless of any prior
election by Lessee to exercise or not exercise its Purchase Option pursuant to
Section 20.1) upon any date designated in a notice given by Lessor, which date
is not earlier than ten (10) days from the date such notice (also an "Early
Termination Date"), demanding that Lessee purchase the Property (or the
remaining portion thereof) in accordance with the provisions of Article 19 and
this Section 20.3.

 

35.

--------------------------------------------------------------------------------

 

 

 

20.4   

Cash Collateral. Without limiting the rights of Lessee to require the
application of Cash Collateral on and subject to the terms and conditions of
Section 17.6 above and Section 3 of the Participation Agreement, the parties
agree that, to the extent that the Depositary Bank holds any collateral pursuant
to the Cash Collateral Agreement under Sections 7.1(b) or 7.1(c) of the
Participation Agreement, and if under the Cash Collateral Agreement (or any
Attachment thereto or Notice thereunder), the Agent is entitled to withdraw cash
collateral under the Cash Collateral Agreement, which is to be applied to any of
the Lessee Obligations hereunder or under any of the Operative Documents
(whether in connection with the exercise of the Purchase Option, any purchase
obligation or the exercise of the Remarketing Option or otherwise) Agent shall
at the request of Lessor make demand on the Depository Bank for the immediate
delivery of the appropriate sum under the Cash Collateral Agreement.  Such funds
will be applied as provided in Section 3 of the Participation Agreement to the
Lessee Obligations (with an associated reduction in the Asset Termination Value)
and will be allocated as provided in Section 3 of the Participation Agreement.

 

 

 

 

20.5   

Letters of Credit. Without limiting the rights of Lessee to require draws upon
any Letter of Credit and the application of such proceeds on and subject to the
terms and conditions of Section 17.6 above and Section 3 of the Participation
Agreement, the parties agree that, if a Letter of Credit has been established
and is outstanding under Sections 7.1(b) or 7.1(c) of the Participation
Agreement, and if the conditions set forth in Section 7 of the Participation
Agreement for drawing under such Letter of Credit have been met, Agent shall at
the request of Lessor draw on such Letter of Credit; and in such event, amounts
drawn under the Letter of Credit will be applied as provided in Section 3 of the
Participation Agreement to the Lessee Obligations (with an associated reduction
in the Asset Termination Value) and will be allocated as provided in Section 3
of the Participation Agreement.

 

 

 

 

20.6   

Partial Purchase Option Exercisable After Subdivision.

 

 

 

 

 

(a)   

Lessor and Lessee subdivided the Land Interest into two (2) parcels, and Lessee
may, in Lessor's name, but at Lessee's sole cost and expense, further subdivide
the Land Interest into not more than two (2) additional parcels in one or more
transactions (each such parcel, together with any buildings or other
improvements, Fixtures and Modifications located on such parcel, a "Subdivided
Parcel"), in compliance with all Requirements of Law, provided that (i) no
Potential Lease Default has occurred and is continuing, (ii) such subdivision
does not, in the good faith judgment of Lessor, materially impair the value,
utility or remaining useful life of any Subdivided Parcel, (iii) Lessee's
obligations and the interests and Liens of Lessor, the Agent and the
Participants arising under this Lease and the other Operative Documents remain
in full force and effect and are not diminished or subordinated in any respect
as a result of such subdivision, (iv) any new easements or restrictive covenants
which will be required to maintain the value of each Subdivided Parcel after the
subdivision are in form and scope satisfactory to Lessor, and (v) any
obligations of Lessor with respect to such subdivision are paid or performed by
Lessee at Lessee's sole cost and expense.  Lessor shall allocate the Asset
Termination Value among the Subdivided Parcels in accordance with the
methodology set forth on Schedule V to the Participation Agreement, which shall
be the purchase price applicable to each Subdivided Parcel under this Section
20.6 (the "Partial Purchase Option Price").

 

36.

--------------------------------------------------------------------------------

 

 

 

 

(b)   

Lessee shall have the option (exercisable by giving Lessor irrevocable written
notice (the "Partial Purchase Notice") of Lessee's election to exercise such
option) without terminating this Lease to purchase, or to designate a third
party to purchase, any Subdivided Parcel for the Partial Purchase Option Price
applicable to such Subdivided Parcel on the date specified in such Partial
Purchase Notice, which shall be a Payment Date (the "Partial Purchase Date"). 
Lessee shall deliver any Partial Purchase Notice to Lessor not less than thirty
(30) days prior to the Partial Purchase Date.  If Lessee exercises its option to
purchase any Subdivided Parcel pursuant to this Section 20.6 (a "Partial
Purchase Option"), so long as no Potential Lease Default has occurred and is
continuing, Lessor shall transfer to Lessee all of Lessor's right, title and
interest in and to the Subdivided Parcel specified in any Partial Purchase
Notice as of the Partial Purchase Date upon receipt of the Partial Purchase
Option Price applicable to such Subdivided Parcel and all Rent and other amounts
then due and payable under this Lease and any other Operative Document, in
accordance with Section 20.6(c).

 

 

 

 

 

(c)   

Lessee may designate a third party to purchase a Subdivided Parcel under the
Partial Purchase Option without assigning all of Lessee’s rights hereunder to
the third party under Section 25.1 hereof and without the consent of Lessor;
provided, however, that notwithstanding any such designation, only Lessee (not
the third party) will be entitled to enforce the Partial Purchase Option against
Lessor, and Lessee shall remain primarily liable for the payment and performance
required of any such third party in connection with the exercise of the Partial
Purchase Option.  Upon payment to Lessor of the Partial Purchase Option Price
with respect to any Subdivided Parcel, the Lessee Obligations and the Asset
Termination Value shall be reduced by the amount of the Partial Purchase Option
Price paid.

 

 

 

 

 

(d)   

In connection with Lessee's exercise of a Partial Purchase Option with respect
to any Subdivided Parcel, upon the applicable Partial Purchase Date and upon
tender by Lessee of the amounts set forth in Section 20.6(b), Lessor shall
execute and deliver to Lessee (or to Lessee's designee) at Lessee's cost and
expense a deed in recordable form, which shall be expressly subject to the
Permitted Exceptions (other than Lessor Liens) and to any other then valid and
subsisting encumbrances other than the Mortgage or other Lessor Liens.  The deed
shall disclaim any and all warranties other than title warranties of Lessor
against Lessor Liens, and it shall state that it is intended to convey the
rights, titles and interests of Lessor in and to the Subdivided Parcel in its
then “AS IS” physical condition.  Lessor and Lessee will also cooperate (at
Lessee’s expense) by executing documents in addition to (and not inconsistent
with) such deed as reasonably required, and consistent with local custom, in
order to allow Lessee or any purchaser designated by it to obtain title
insurance at the time of the delivery of such deed.  However, if Lessor tenders
a deed consistent with the requirements of the preceding sentence, its rights to
receive payments of the amounts set forth in Section 20.6(b) will be independent
of its obligation to so cooperate.  Further, if Lessor does deliver any other
document with such a deed at Lessee’s request or with Lessee’s knowledge and
consent, then Lessee must defend, indemnify and hold harmless Lessor from and
against any and all Claims (other than Lessor Liens) arising under such other
documents.

 

37.

--------------------------------------------------------------------------------

ARTICLE 21

 

21.1   

Renewal..

 

 

 

 

 

(a)   

Subject to the conditions set forth herein, Lessee, at any time after the first
anniversary of the Effective Date, shall have the option (the "Renewal Option")
by written request (the "Renewal Request") to Lessor, each Participant and the
Agent given not later than ninety (90) days prior to the then Expiration Date to
renew the Term for a five-year period commencing on the date following the
Expiration Date then in effect.  No later than the date (the "Renewal Response
Date") which is thirty (30) days after such request has been delivered to each
of Lessor, each Participant and the Agent, Lessor will notify Lessee in writing
(with a copy to the Agent) whether or not it consents to such Renewal Request
(which consent may be granted or denied in its sole discretion and may be
conditioned on receipt of such financial information or other documentation as
may be specified by Lessor including without limitation a satisfactory appraisal
of the Property), provided that if Lessor shall fail to notify Lessee on or
prior to the Renewal Response Date, it shall be deemed to have denied such
Renewal Request.  The renewal of the Term contemplated by any Renewal Request
shall become effective as of the Expiration Date then in effect on or after the
Renewal Response Date on which Lessor shall have consented to such Renewal
Request; provided that such renewal shall be subject to and conditioned upon the
following:

 

 

 

(i)

on both the Expiration Date then in effect and the date of the Renewal Request,
(x) no Potential Lease Default, Accelerated Purchase Event, or Lease Event of
Default shall have occurred and be continuing, and (y) Lessor and the Agent
shall have received a Responsible Officer's Certificate of Lessee as to the
matters set forth in clause (x) above,

 

 

(ii)

Lessee shall not have exercised the Remarketing Option, and

 

 

 

 

(iii)

the Expiration Date shall not be extended for more than one (1) five-year period
pursuant to this Section 21.1.

 

 

 

 

 

(b)   

The renewal of this Lease shall be on the same terms and conditions as are set
forth in this Lease for the original Term, with such modifications thereto, if
any, as the parties hereto and to the other Operative Documents may negotiate
based upon the current credit information regarding Lessee, interest rates and
such other factors as Lessor may consider relevant.

 

 

 

ARTICLE 22

 

22.1   

Option to Remarket. Subject to the fulfillment of each of the conditions set
forth in this Section 22.1, Lessee shall have the option (the "Remarketing
Option") to market for Lessor and to require Lessor to complete the sale of all,
but not less than all, of Lessor's interest in the Property on the date
specified by the Lessee, which date shall be after Lessee’s exercise of the
Remarketing Option and on or prior to the Expiration Date.  Lessee's effective
exercise and consummation of the Remarketing Option shall be subject to the due
and timely fulfillment of each of the following provisions as of the dates set
forth below:

 

38.

--------------------------------------------------------------------------------

 

 

 

 

(a)   

Not later than one hundred eighty (180) days prior to the Expiration Date (or
such other date as is specified in Section 15.4 of this Lease), Lessee shall
give to Lessor written notice of Lessee's exercise of the Remarketing Option.  
(Any failure to give such notice shall be deemed an election by Lessee to
purchase the Property under Section 20.1.)

 

 

 

 

 

(b)   

Unless Lessee is exercising the Remarketing Option pursuant to Section 15.4,
Lessee shall deliver to Lessor an Environmental Audit of the Property together
with its notice of exercise of the Remarketing Option.  Such Environmental Audit
shall be prepared by an environmental consultant selected by Lessor in Lessor's
reasonable discretion and shall contain conclusions reasonably satisfactory to
Lessor as to the environmental status of the Property.  If such Environmental
Audit indicates any material exceptions reasonably requiring remedy or further
investigation, Lessee shall have also delivered a Phase Two environmental
assessment by such environmental consultant prior to the Expiration Date showing
the completion of the remedying of such exceptions in compliance with Applicable
Law.

 

 

 

 

 

(c)   

On the date of Lessee's notice to Lessor of Lessee's exercise of the Remarketing
Option and all times thereafter on or before the Expiration Date, no Lease Event
of Default, Accelerated Purchase Event, or Potential Lease Default (other than a
Limited Recourse Default) shall exist.

 

 

 

 

 

(d)   

Lessee shall have completed in all Material respects all Modifications,
restoration and rebuilding of the Property pursuant to Sections 11.1 and 15.1
(as the case may be) and shall have fulfilled in all Material respects all of
the conditions and requirements in connection therewith pursuant to said
Sections, in each case by the date on which Lessor receives Lessee's notice of
Lessee's exercise of the Remarketing Option (time being of the essence),
regardless of whether the same shall be within Lessee's control.  Lessee shall
have also paid the cost of all Modifications commenced prior to the Expiration
Date.  Lessee shall not have been excused pursuant to Section 13.1 from
complying with any Applicable Law that involved the extension of the ultimate
imposition of such Applicable Law beyond the last day of the Term.  Any Liens
(other than Lessor Liens) on the Property that were contested by Lessee shall
have been removed before the Expiration Date.

 

 

 

 

 

(e)   

During the Marketing Period, Lessee shall, as nonexclusive agent for Lessor, may
attempt to sell Lessor's interest in the Property on or prior to the Expiration
Date (without diminishing Lessee's obligation to consummate the sale on the
Expiration Date pursuant to any other provision of this Lease) for the highest
purchase price Lessee can obtain therefore, which price shall not be less than
the Fair Market Sales Value.  Lessee will not be required to incur any
out-of-pocket expenses in connection with such efforts except to the extent, if
any, Lessor agrees to permit the reimbursement of the same from sales proceeds. 
But Lessee shall make the Property available for inspection by prospective
purchasers, shall promptly upon request permit inspection of any maintenance
records relating to the Property by Lessor, any Participant and any potential
purchasers, and shall otherwise do all things necessary to sell and deliver
possession of the Property to any purchaser.

 

 

 

 

 

(f)   

Lessee shall submit all bids to Lessor, the Agent and the Participants, and
Lessor will have the right to review the same and the right to submit any one or
more bids.  All bids shall be on an all-cash basis unless Lessor, the Agent and
the Participants shall otherwise agree in their sole discretion.  Lessee shall
procure bids from one or more bona fide prospective purchasers and shall deliver
to Lessor, the Agent and the Participants not less than ninety (90) days prior
to the Expiration Date a binding written unconditional (except as set forth
below), irrevocable offer by such purchaser or purchasers offering the highest
bid to purchase the Property.  No such purchaser shall be Lessee, or any
Subsidiary or Affiliate of Lessee.  The written offer must specify the
Expiration Date as the closing date unless Lessor, the Agent and the
Participants shall otherwise agree in their sole discretion.

 

39.

--------------------------------------------------------------------------------

 

 

 

 

(g)   

In connection with any such sale of the Property, Lessee will provide to the
purchaser any "seller's" indemnities, representations and warranties regarding
title, absence of Liens (except Lessor Liens) and the condition of the Property
as may be negotiated between Lessee and the purchaser.  Lessee shall have
obtained all required governmental and regulatory consents and approvals and
shall have made all filings as required by Applicable Law in order to carry out
and complete the transfer of the Property and Lessor shall reasonably cooperate,
at no expense to Lessor, with Lessee to obtain said items.  As to Lessor, any
such sale shall be made on an "as is, with all faults" basis without
representation or warranty by Lessor other than the absence of Lessor Liens. 
Any agreement as to such sale shall be made subject to Lessor's rights under
this Section 22.1.

 

 

 

 

 

(h)   

Lessee shall pay to the Agent at least one (1) Business Day prior to the
Expiration Date (or to such other Person as the Agent shall notify Lessee in
writing, or in the case of Supplemental Rent, to the Person entitled thereto) an
amount equal to the Residual Value Guarantee Amount, plus all Rent and all other
amounts under this Lease and the other Operative Documents which have accrued or
will accrue prior to or as of the Expiration Date, in the type of funds
specified in Section 3.4 hereof.

 

 

 

 

 

(i)   

If the net selling price of the Property (i.e., the price computed net of all
expected prorations, credits, costs and expenses of the sale, whether incurred
by Lessor or Agent, including without limitation, the cost of any title
insurance, surveys, environmental reports, appraisals, transfer taxes, Lessor's
and the Agent's reasonable attorneys' fees, commissions, escrow fees, recording
fees, and all applicable documentary and other transfer taxes) (the “Net Selling
Price”) is less than the difference between (A) the Asset Termination Value
(computed before any application of any payment of the Residual Value Guarantee
Amount) minus (B) the Residual Value Guarantee Amount, then Lessee shall have
caused to be delivered to Lessor, the Agent and each Participant the appraisal
required by Section 13.2 of the Participation Agreement thirty (30) Business
Days prior to the Expiration Date and shall pay to the Agent on or prior to the
Expiration Date (or to such other person as the Agent shall notify Lessee in
writing) the amounts required to be paid pursuant to Section 13.2 of the
Participation Agreement.

 

 

 

 

 

(j)   

Unless Lessor itself elects not to complete the sale because of an insufficient
sales price as provided below, the purchase of the Property shall be consummated
on or before the Expiration Date and only following the payment by Lessee
pursuant to paragraphs (i) and (j) above and contemporaneously with Lessee's
surrender of the Property pursuant to Section 19.1(b), and all proceeds of the
sale of the Property shall be paid directly to Lessor for application and
distribution as provided in Section 3 of the Participation Agreement.

 

40.

--------------------------------------------------------------------------------

 

 

 

 

(k)   

Lessee shall not be entitled to exercise or consummate the Remarketing Option if
a circumstance that would permit Lessor to require Lessee to repurchase the
Property under Section 16.2 exists and is continuing.

If one or more of the foregoing provisions shall not be fulfilled as of the date
set forth above, or the Property is not purchased as aforesaid (other than
because of an election by Lessor not to complete the sale as provided in the
next sentence), then Lessor shall declare by written notice to Lessee the
Remarketing Option to be null and void as to the Property, in which event all of
Lessee's rights under this Section 22.1 shall immediately terminate and Lessee
shall be obligated to purchase all of Lessor's interest in the Property pursuant
to Section 20.2 on the Expiration Date.

In the event, but only in the event, Lessee pays the Residual Value Guarantee
Amount and otherwise satisfies or claims to have satisfied all of the foregoing
conditions, yet the Net Sales Price to be paid for Lessor’s interest in the
Property because of Lessee’s exercise of the Remarketing Option will be less
than the remaining Asset Termination Value (computed after application of the
payment of any Shortfall Amount actually paid and the Residual Value Guarantee
Amount pursuant to Section 13 of the Participation Agreement), Lessor may elect
to decline to complete the sale of the Property.  In that event, Lessee will
assign all rights, titles and interests it has in and to the Property to Lessor,
and this Lease will terminate on the Expiration Date without a sale of the
Property and without any requirement that Lessor or Agent account to Lessee for
Net Sales Proceeds received thereafter. 

Notwithstanding the foregoing, neither the exercise by the Lessee of the
Remarketing Option, the failure of the Lessee to cause a sale of the Property
pursuant to this Article 22, or any other provision of this Article 22, shall
waive, modify, or any in manner limit the rights of Lessee to purchase (or
causing its Affiliate or other third party to purchase) the Property for the
Asset Termination Value pursuant any other express provision hereof; provided,
(i) that if Lessee exercises any such purchase right after having exercised the
Remarketing Option, Lessee shall bear all costs arising out of or attributable
to the cessation of remarketing efforts, including any costs, expenses, damages
or liability which may be alleged by any prospective purchaser of the Property,
and (ii) the sale to Lessee or its designee occurs prior to the date on which
Lessor enters into a binding contract to sell the Property to a third party
pursuant to the Remarketing Option.

Except as expressly set forth herein, Lessee shall have no right, power or
authority to bind Lessor in connection with any proposed sale of the Property.

 

 

 

 

22.2   

Certain Obligations Continue. During the Marketing Period, the obligation of
Lessee to pay Rent (including the installment of Basic Rent due on the fifth
anniversary of the Effective Date or at the end of a Renewal Term, or on the
Expiration Date, as the case may be) shall continue undiminished until the
earlier of the sale of the Property pursuant to the Remarketing Option or the
termination of this Lease in accordance with the terms hereof.  Lessor shall
have the right, but shall be under no duty, to solicit bids, to inquire into the
efforts of Lessee to obtain bids or otherwise to take action in connection with
any such sale, other than as expressly provided in this Article 22.

 

41.

--------------------------------------------------------------------------------

 

 

 

22.3   

Support Obligations. In the event that this Lease is terminated without purchase
of the Property by Lessee (or its designee), Lessee shall provide Lessor,
effective on the Expiration Date, with (i) all permits, certificates of
occupancy, governmental licenses and authorizations necessary to use and operate
the Property for its intended purposes (to the extent such items are
transferable or may be obtained by Lessee on behalf of another party), (ii) such
easements, licenses, rights-of-way and other rights and privileges in the nature
of an easement as are reasonably necessary or desirable in connection with the
use, repair, access to or maintenance of the Property as Lessor shall request,
and (iii) a services agreement covering such services as Lessor may request in
order to use and operate the Property for its intended purposes at such rates
(not in excess of arm's length fair market rates) as shall be acceptable to
Lessor and Lessee.  All assignments, licenses, easements, agreements and other
deliveries required by clauses (i) and (ii) of this Section 22.3 shall be in
form satisfactory to Lessor and shall be fully assignable (including both
primary assignments and assignments given in the nature of security) without
payment of any fee, cost or other charge.

 

ARTICLE 23

 

23.1   

Holding Over.  If Lessee shall for any reason remain in possession of the
Property after the expiration or earlier termination of this Lease (unless the
Property is conveyed to Lessee), such possession shall be as a tenancy at
sufferance during which time Lessee shall continue to pay Supplemental Rent that
would be payable by Lessee hereunder were the Lease then in full force and
effect and Lessee shall continue to pay Basic Rent at an annual rate equal to
110% of the average rate of Basic Rent payable hereunder during the Term.  Such
Basic Rent shall be payable from time to time upon demand by Lessor.  During any
period of tenancy at sufferance, Lessee shall, subject to the second preceding
sentence, be obligated to perform and observe all of the terms, covenants and
conditions of this Lease, but shall have no rights hereunder other than the
right, to the extent given by law to tenants at sufferance, to continue its
occupancy and use of the Property.  Nothing contained in this Article 23 shall
constitute the consent, express or implied, of Lessor to the holding over of
Lessee after the expiration or earlier termination of this Lease (unless the
Property is conveyed to Lessee), and nothing contained herein shall be read or
construed to relieve Lessee of its obligations to purchase or remarket the
Property on the Expiration Date pursuant to Article 20 or Article 22 or as
preventing Lessor from maintaining a suit for possession of the Property or
exercising any other remedy available to Lessor at law or in equity or
hereunder.

ARTICLE 24

 

 

 

24.1   

Risk of Loss. During the Term the risk of loss of or decrease in the enjoyment
and beneficial use of the Property as a result of the damage or destruction
thereof by fire, the elements, casualties, thefts, riots, wars or otherwise is
assumed by Lessee, and Lessor shall in no event be answerable or accountable
therefor.

42.

--------------------------------------------------------------------------------

ARTICLE 25.

 

 

 

25.1   

Subletting and Assignment.

 

 

 

 

(a)   

Lessee may assign with recourse this Lease or any of its rights or obligations
hereunder in whole or in part to any Person, in which case Lessee shall
guarantee performance of the obligations of such assignee under this Lease by a
guaranty in form and substance reasonably acceptable to Lessor and the Required
Participants.

 

 

 

 

 

(b)  

Lessee may, without the consent of Lessor, sublease the Property or portion
thereof to any Person, provided, that such sublease (i) shall not materially and
adversely affect any of Lessor's interests, rights or remedies under the Lease
or Lessor's title to the Property, (ii) shall be made subject to and
subordinated to this Lease and to the rights of Lessor hereunder, and shall
expressly provide for the surrender of the Property (or portion thereof) if,
after a Lease Event of Default has occurred, the Lease is terminated and shall
expressly provide for termination at or prior to the earlier of the applicable
Expiration Date or other date of termination of this Lease, (iii) shall be
assigned to Lessor as collateral for Lessee's obligations under this Lease and
the other Operative Documents, and (iv) shall not permit the Property, or
portion thereof, to be used for any purpose other than for administration,
manufacturing, design research and development and warehouse facilities which
are not more burdensome than Lessee's use.

 

 

 

 

 

(c)  

Except as provided in Section 25.1(b), Lessee shall not sublease the Property or
any portion thereof to any Person without the prior written consent of Lessor,
which consent shall not be unreasonably withheld so long as no Lease Event of
Default has occurred and is continuing.  Further, so long as no Lease Event of
Default has occurred and is continuing, within twenty (20) Business Days after
Lessee delivers to Lessor notice of a proposed sublease, including a copy of the
proposed sublease agreement, Lessor shall either consent to such sublease on the
terms specified in such sublease agreement or give notice to Lessee of the
reasons for withholding its consent.  If Lessor does consent or if Lessor's
consent is not required, and it is requested by Lessee or Lessor, as the case
may be, then Lessor, Lessee and the applicable sublessee shall, at Lessee's
expense, execute and deliver a subordination, nondisturbance and attornment
agreement with respect to any such sublease extending beyond the Expiration Date
or other date of termination of this Lease in form reasonably satisfactory to
Lessor, Lessee and the sublessee.

 

 

 

 

 

(d)   

No assignment, sublease or other relinquishment of possession of the Property
shall in any way discharge or diminish any of Lessee Obligations to Lessor
hereunder and Lessee shall remain directly and primarily liable under this Lease
as to the Property, or portion thereof, so assigned or sublet.

 

 

 

ARTICLE 26

 

26.1   

Estoppel Certificates. At any time and from time to time upon not less than
twenty (20) days' prior request by Lessor or Lessee (the "Requesting Party"),
the other party (whichever party shall have received such request, the
"Certifying Party") shall furnish to the Requesting Party (but not more than
four times per year unless required to satisfy the requirements of any
sublessees and only to the extent that the required information has been
provided to the Certifying Party by the other party) a certificate signed by an
individual having the office of vice president or higher in the Certifying Party
certifying that this Lease is in full force and effect (or that this Lease is in
full force and effect as modified and setting forth the modifications); the
dates to which the Basic Rent and Supplemental Rent have been paid; to the best
knowledge of the signer of such certificate, whether or not the Requesting Party
is in default under any of its obligations hereunder (and, if so, the nature of
such alleged default); and such other matters under this Lease as the Requesting
Party may reasonably request.  Any such certificate furnished pursuant to this
Article 26 may be relied upon by the Requesting Party, and any existing or
prospective mortgagee, purchaser or lender, and any accountant or auditor, of,
from or to the Requesting Party (or any Affiliate thereof).

43.

--------------------------------------------------------------------------------

ARTICLE 27

 

 

 

27.1   

Right to Inspect. During the Term, Lessee shall upon reasonable notice from
Lessor (except that no notice shall be required if a Lease Event of Default has
occurred and is continuing), permit Lessor, the Agent and their respective
authorized representatives to inspect the Property during normal business hours,
provided that such inspections shall not unreasonably interfere with Lessee's
business operations at the Property.

 

 

 

27.2   

No Waiver. No failure by Lessor or Lessee to insist upon the strict performance
of any term hereof or to exercise any right, power or remedy upon a default
hereunder, and no acceptance of full or partial payment of Rent during the
continuance of any such default, shall constitute a waiver of any such default
or of any such term.  To the fullest extent permitted by law, no waiver of any
default shall affect or alter this Lease, and this Lease shall continue in full
force and effect with respect to any other then existing or subsequent default.

ARTICLE 28

 

 

 

28.1   

Acceptance of Surrender. No surrender to Lessor of this Lease or of all or any
portion of any Property or of any part of any thereof or of any interest therein
shall be valid or effective unless agreed to and accepted in writing by Lessor
and, prior to the payment or performance of all obligations owed to the
Participants under the Participation Agreement or the other Operative Documents
and termination of the Participants' Commitments, the Agent, and no act by
Lessor or the Agent or any representative or agent of Lessor or the Agent, other
than a written acceptance, shall constitute an acceptance of any such surrender.

ARTICLE 29

 

 

 

29.1   

No Merger of Title. There shall be no merger of this Lease or of the leasehold
estate created hereby by reason of the fact that the same Person may acquire,
own or hold, directly or indirectly, in whole or in part, (a) this Lease or the
leasehold estate created hereby or any interest in this Lease or such leasehold
estate, or (b) the fee estate in the Property, except as may expressly be stated
in a written instrument duly executed and delivered by the appropriate Person.

44.

--------------------------------------------------------------------------------

ARTICLE 30

 

301   

Notices. All notices, demands, requests, consents, approvals and other
communications hereunder shall be in writing and delivered (i) personally, (ii)
by a nationally recognized overnight courier service, (iii) by mail (by
registered or certified mail, return receipt requested, postage prepaid) or (iv)
by facsimile, addressed to the respective parties, as follows:



 

 

 

 

 

 

  If to Lessee:          

Quantum Corporation

 

 

 

 

501 Sycamore Drive

 

 

 

 

Milpitas, California 95035

 

 

 

 

 

 

 

 

Attention:  Mary Springer, Treasurer

 

 

 

 

Telephone.: (408) 944-4452

 

 

 

 

Facsimile: (408) 944-6501

 

 

 

 

 

 

  with a copy to:          

Wilson Sonsini Goodrich & Rosati, P.C.

 

 

 

 

650 Page Mill Road

 

 

 

 

Palo Alto, California 94304-1050

 

 

 

 

Attention:  Real Estate Department/DSS

 

 

 

 

 

 

 

 

 

 

  If to Lessor:   

SELCO Service Corporation

 

 

 

 

66 South Pearl Street

 

 

 

 

Albany, NY  12207

 

 

 

 

 

 

 

Attention:  Donald C. Davis, Vice President

 

 

 

 

Telephone.: (720) 304-1061

 

 

 

 

Facsimile: (720) 304-1414

 

 

 

 

 

 

 If to the Agent::          

KeyBank National Association

 

 

 

 

601 108th Avenue NE, Fifth Floor

 

 

 

 

Bellevue, WA  98004

 

 

 

 

 

 

 

 

Attn:  Robert Boswell

 

 

 

 

Telephone.: (425) 709-4580

 

 

 

 

Facsimile: (425) 709-4565

 

 

 

 

 



 

  

 or such additional parties and/or other address as such party may hereafter
designate (provided, however, in no event shall either party be obligated to
notify, in the aggregate, more than five (5) designees of the other party), and
shall be effective upon receipt or refusal thereof.

 

45.

--------------------------------------------------------------------------------

ARTICLE 31

 

31.1   

Miscellaneous. Anything contained in this Lease to the contrary notwithstanding,
all claims against and liabilities of Lessee or Lessor arising from events
commencing prior to the expiration or earlier termination of this Lease shall
survive such expiration or earlier termination.  If any term or provision of
this Lease or any application thereof shall be declared invalid or
unenforceable, the remainder of this Lease and any other application of such
term or provision shall not be affected thereby.  If any right or option of
Lessee provided in this Lease, including any right or option described in
Articles 15, 16, 20, 21 or 22, would, in the absence of the limitation imposed
by this sentence, be invalid or unenforceable as being in violation of the rule
against perpetuities or any other rule of law relating to the vesting of an
interest in or the suspension of the power of alienation of property, then such
right or option shall be exercisable only during the period which shall end
twenty-one (21) years after the date of death of the last survivor of the
descendants of Franklin D. Roosevelt, the former president of the United States,
Henry Ford, the deceased automobile manufacturer, and John D. Rockefeller, the
founder of the Standard Oil Company, known to be alive on the date of the
execution, acknowledgment and delivery of this Lease.

 

   

 

31.2   

Amendments and Modifications. Subject to the requirements, restrictions and
conditions set forth in the Participation Agreement, neither this Lease, any
Lease Supplement nor any provision hereof may be amended, waived, discharged or
terminated except by an instrument in writing in recordable form signed by
Lessor and Lessee.  In the event of any conflict or inconsistency between the
terms hereof and the terms of the Participation Agreement, the Participation
Agreement shall control.

 

   

 

31.3   

Successors and Assigns. All the terms and provisions of this Lease shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

   

 

31.4   

Headings and Table of Contents. The headings and table of contents in this Lease
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

   

 

31.5   

Counterparts. This Lease may be executed in any number of counterparts, each of
which shall be an original, but all of which shall together constitute one and
the same instrument.

 

   

 

31.6   

Governing Law. EXCEPT TO THE EXTENT OTHERWISE REQUIRED BY APPLICABLE LAW, THIS
LEASE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES, EXCEPT AS TO MATTERS RELATING TO THE CREATION OF THE LEASEHOLD
ESTATE HEREUNDER AND THE EXERCISE OF RIGHTS AND REMEDIES WITH RESPECT THERETO,
WHICH SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE
IN WHICH SUCH ESTATE IS LOCATED.  WITHOUT LIMITING THE FOREGOING, IN THE EVENT
THAT THIS LEASE IS DEEMED TO CONSTITUTE A FINANCING, WHICH IS THE INTENTION OF
THE PARTIES, THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES, SHALL GOVERN THE CREATION, TERMS AND PROVISIONS OF THE
INDEBTEDNESS EVIDENCED HEREBY, BUT THE LIEN CREATED HEREBY AND THE ENFORCEMENT
OF SAID LIEN SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE IN WHICH SUCH ESTATE IS LOCATED.

46.

--------------------------------------------------------------------------------

 

   

 

31.7   

Limitations on Recourse. The parties hereto agree that Lessor shall have no
personal liability whatsoever to Lessee or its respective successors and assigns
for any claim based on or in respect of this Lease or any of the other Operative
Documents or arising in any way from the transactions contemplated hereby or
thereby; provided, however, that Lessor shall be liable in its individual
capacity (a) for its own willful misconduct or gross negligence (or negligence
in the handling of funds), (b) for liabilities that may result from the
incorrectness of any representation or warranty expressly made by it in Section
8.1 of the Participation Agreement or (c) for any Taxes based on or measured by
any fees, commission or compensation received by it for acting as Lessor as
contemplated by the Operative Documents.  It is understood and agreed that,
except as provided in the preceding proviso:  (i) Lessor shall have no personal
liability under any of the Operative Documents as a result of acting pursuant to
and consistent with any of the Operative Documents; (ii) all obligations of
Lessor to Lessee are solely nonrecourse obligations except to the extent that it
has received payment from others and are enforceable solely against Lessor's
interest in the Property; and (iii) all such personal liability of Lessor is
expressly waived and released as a condition of, and as consideration for, the
execution and delivery of the Operative Documents by Lessor.  Notwithstanding
anything contained herein, the restriction stated in the preceding provisions of
this Section 31.7 shall not apply to liability of Lessor arising because of a
breach of Lessor's obligation to remove Lessor Liens or failure to disburse
proceeds from sale of the Property in accordance with the Operative Documents.

 

   

 

31.8   

Original Executed Counterpart. The single executed original of this Lease marked
"THIS COUNTERPART IS THE ORIGINAL EXECUTED COUNTERPART" on the signature page
thereof and containing the receipt of the Agent therefor on or following the
signature page thereof shall be the Original Executed Counterpart of this Lease
(the "Original Executed Counterpart").  To the extent that this Lease
constitutes chattel paper, as such term is defined in the Uniform Commercial
Code as in effect in any applicable jurisdiction, no security interest in this
Lease may be created through the transfer or possession of any counterpart other
than the Original Executed Counterpart.

 

   

 

31.9   

Usury Savings Clause. Nothing continued in this Lease or the other Operative
Documents shall be deemed to require the payment of interest or other charges by
Lessee or any other Person in excess of the amount which may lawfully be charged
under any applicable usury laws.  In the event that Lessor or any other Person
shall collect moneys under this Lease or any other Operative Document which are
deemed to constitute interest (including, without limitation, the Basic Rent or
Supplemental Rent) which would increase the effective interest rate to a rate in
excess of that permitted to be charged by Applicable Law, all such sums deemed
to constitute interest in excess of the legal rate shall, upon such
determination, at the option of the Person to whom such payment was made, be
returned to the Person making such payment or credited against other amounts
owed by the person making such payment.

47.

--------------------------------------------------------------------------------

 

   

 

31.10   

Effect on Original Lease. Lessee and Lessor agree that this Lease and Exhibit A
and Appendix I attached hereto shall replace in their entirety, without
notation, the Original Lease and Exhibit A and Appendix I attached thereto and
the First Amended Lease and Exhibit A and Appendix I attached thereto; provided,
however, that with respect to the period prior to the date hereof nothing
contained herein shall (i) operate as a waiver of any right, power or remedy of
Lessor, the Agent or any Participant under the Original Lease or any other
Operative Document or (ii) extinguish or impair any obligations of Lessee under
the Original Lease or any other Operative Document except to the extent any such
obligation is actually satisfied by Lessee.

 

   

 

31.11   

Leasehold Deed of Trust. Lessor hereby consents to the execution and recordation
of that certain Leasehold Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, of even date herewith, executed by
Lessee, as Grantor, in favor of KeyBank National Association, as Administrative
Agent, as Beneficiary, to the Public Trustee of the County of El Paso
("Leasehold Deed of Trust"), granting a security interest and mortgage or deed
of trust or lien on Lessee's interest in the Property to  secure the Lessee
obligations to Beneficiary under the under the Loan Documents.  The Leasehold
Deed of Trust is junior and subordinate to this Lease.

 

 

 

[SIGNATURE PAGE FOLLOWS]

48.

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties have caused this Lease be duly
executed and delivered as of the date first above written.

SELCO SERVICE CORPORATION, an Ohio corporation, as Lessor

By:  /s/Lawrence Cooper
Name: Lawrence Cooper
Title: Assistant Secretary

QUANTUM CORPORATION, a Delaware corporation, as Lessee

By: /s/Michael J.Lambert
Name: Michael J. Lambert
Title: Executive Vice President and CFO

[ATTACH NOTARIAL ACKNOWLEDGMENTS]


49.

--------------------------------------------------------------------------------

THIS COUNTERPART IS THE ORIGINAL EXECUTED COUNTERPART

Receipt of this original counterpart of the foregoing Lease is hereby
acknowledged as of December 17, 2002.

KEYBANK NATIONAL ASSOCIATION, as Agent

By:  /s/Robert W. Boswell
Name: Robert W. Boswell
Title: Vice President

50.

--------------------------------------------------------------------------------

SCHEDULE 1

TO THE LEASE

Legal Description of the Land Interest

LOTS 1 AND 2, FAIRLANE TECHNOLOGY PARK FILING NO. 4A, COUNTY OF EL PASO, STATE
OF COLORADO

1.

--------------------------------------------------------------------------------

EXHIBIT A TO
THE LEASE

LEASE SUPPLEMENT

(Memorandum of Master Lease, Deed of Trust,
Security Agreement and Fixture Filing)

Prepared by and upon recording return to:

Timothy N. Brown, Esq.
Crosby, Heafey, Roach & May
Two Embarcadero, Suite 2000
San Francisco, CA  94111

 

THIS LEASE SUPPLEMENT (and Memorandum of Master Lease, Deed of Trust, Security
Agreement and Fixture Filing) (this "Lease Supplement") dated as of December 17,
2002, between SELCO Service Corporation, an Ohio corporation, solely in its
capacity as lessor principal office at 66 South Pearl Street, Albany, New York
12207 (the "Lessor"), and QUANTUM CORPORATION, a Delaware corporation, having a
principal office at 501 Sycamore Drive, Milpitas, California 95035 ("Lessee").

WHEREAS, Lessor is the fee owner of the Land Interest described on Schedule 1
hereto and wishes to lease the Land Interest and Improvements thereon or which
may thereafter be constructed thereon pursuant to any construction agreement or
the Lease to Lessee (the Land Interest and Improvements being collectively
called the "Property");

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

 

 

1.   

Definitions; Interpretation. For purposes of this Lease Supplement, capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to them in Appendix 1 to the Master Lease, dated as of December 17,
2002 (the "Lease"), between Lessee and Lessor; and the rules of interpretation
set forth in Appendix 1 to the Lease shall apply to this Lease Supplement.

 

 

 

2.   

The Property. Attached hereto as Schedule I is the description of a certain Land
Interest.  Effective upon the execution and delivery of this Lease Supplement by
Lessor and Lessee, the Property shall be subject to the terms and provisions of
the Lease. Subject to the terms and conditions of the Lease, Lessor hereby
leases to Lessee for the Term (as defined below) of the Lease, Lessor's interest
in the Property, and Lessee hereby agrees, expressly for the direct benefit of
Lessor, to lease from Lessor for the Term, Lessor's interest in the Property.

1.

--------------------------------------------------------------------------------

 

 

 

3.   

Parties and Addresses. The Lease is between Lessor, whose principal office is at
66 South Pearl Street, Albany, New York 12207, and Lessee, whose principal
office is 501 Sycamore Drive, Milpitas, California 95305.

 

 

 

4.   

Lease Term. The term of this Lease (the "Term") shall begin on December 17,
2002, and shall end on December 17, 2007, unless the Term is renewed or earlier
terminated in accordance with the provisions of the Lease. The Lease contains
one option period for a five year period, which give Lessee the right, subject
to the terms thereof, to extend the term of the Lease.

 

 

 

5.   

Ownership of the Property.

 

 

 

 

(a)   

It is the intent of the parties hereto that:  (i) the Lease constitutes an
"operating lease" pursuant to Statement of Financial Accounting Standards No.
13, as amended, for purposes of Lessee's financial reporting, and (ii) for
purposes of Federal, state and local income tax, the transaction contemplated
hereby and by the Lease is a financing arrangement and preserves ownership in
the Property in Lessee.  Nevertheless, Lessee acknowledges and agrees that
neither the Agent, Lessor nor any Participant has made any representations or
warranties to Lessee concerning the tax, accounting or legal characteristics of
the Operative Documents and that Lessee has obtained and relied upon such tax,
accounting and legal advice concerning the Operative Documents as it deems
appropriate. Accordingly, and notwithstanding any provision of this Lease to the
contrary, Lessor and Lessee agree and declare that:

 

 

 

 

 

(i)   the transactions contemplated hereby are intended to have a dual, rather
than a single, form; and

 

 

 

 

(ii)   all references in this Lease to the "lease" of the Property which fail to
reference such dual form do so as a matter of convenience only and do not
reflect the intent of Lessor and Lessee as to the true form of such
arrangements.

 

 

 

 

(b)  

Anything to the contrary in the Operative Documents notwithstanding, Lessor and
Lessee intend that with respect to the nature of the transactions evidenced by
the Lease in the context of the exercise of remedies under the Operative
Documents, including, without limitation, in the case of any insolvency or
receivership proceedings or a petition under the United States bankruptcy laws
or any other applicable insolvency laws or statute of the United States of
America or any State or Commonwealth thereof affecting Lessee, Lessor or any
Participant or any enforcement or collection actions, as follows:

 

 

 

 

 

(i)   the transactions evidenced by the Lease are loans made by Lessor and the
Participants as unrelated third party lenders to Lessee secured by the Property,

 

 

 

 

(ii)   the obligations of Lessee under the Lease to pay Basic Rent and
Supplemental Rent or Asset Termination Value in connection with any purchase of
the Property pursuant to the Lease shall be treated as payments of interest on
and principal of, respectively, loans from Lessor and the Participants to
Lessee, and

 

 

 

 

(iii)   the Lease grants a security interest and mortgage or deed of trust or
lien, as the case may be, in the Property and the collateral described in the
Property to Lessor, the Agent and the Participants to secure the Lessee
Obligations.

2.

--------------------------------------------------------------------------------

 

 

 

 

(c)  

Specifically, without limiting the generality of anything contained in this
Section 5, Lessor and Lessee further intend and agree that, for purposes of
filing federal, state and local returns, reports and other statements relating
to income or franchise taxes, or any other taxes imposed upon or measured by
income, (i) Lessee shall be entitled to take any deduction, credit, allowance or
other reporting position consistent with its status as owner of the Property;
and (ii) neither Lessor nor the Participants shall take a position on their
respective federal, state and local returns, reports and other statements
relating to income or franchise taxes that is inconsistent with Lessee's status
as owner of the Property, provided that Lessor and any Participant may take a
position that is inconsistent with Lessee's status as owner of the Property if: 
(x) there has been a change in law or regulation so requiring as supported by an
opinion of counsel reasonably acceptable to Lessee that there is not substantial
authority for such a consistent reporting position; or (y) (A) there has been an
administrative or judicial holding that Lessee is not the owner of the Property
for such tax purposes, (B) Lessee has no right to contest such holding pursuant
to Section 13.5 of the Participation Agreement, and (C) Lessee's lack of right
to contest is not the result of an Indemnitee's waiver of its right to
indemnification pursuant to Section 13.5(f)(iii) of the Participation Agreement
or failure of the amount at issue to exceed the minimum amount set forth in
Section 13.5(f)(iv)(B) of the Participation Agreement.

 

 

 

 

6.   

Grant of Lien.

 

 

 

 

(a)   

Specifically, without limiting the generality of Section 5, Lessor and Lessee
further intend and agree that, for the purpose of securing the payment of the
principal sum of Fifty Million Dollars ($50,000,000), together with interest
thereon calculated at the rate provided in the Participation Agreement and the
other Lessee Obligations, Lessee hereby grants, bargains, mortgages, conveys,
sells, assigns and sets over to the Public Trustee of the County of El Paso, as
trustee ("Trustee"), and its successors and assigns, for the benefit of Lessor,
the Agent and the Participants, WITH POWER OF SALE AND RIGHT OF ENTRY AND
POSSESSION:

 

 

 

 

 

(i)   all right, title and interest of Lessee in and to the Property (including
the Land Interest, Improvements, Fixtures, Equipment and Appurtenant Rights) and
the reversions, remainders, rents, issues and profits thereof, and all the
estate, right, title, interest, property, possession, claim and demand
whatsoever, at law as well as in equity, of Lessee of, in and to the same,
including, without limitation, all credits, options, deposits, rights of first
offer, rights of first refusal, extension rights and expansion rights relating
thereto;

 

 

 

 

(ii)   all right, title and interest of Lessee in and to the Land Interest and
Improvements in any way hereafter belonging, relating or appertaining to the
Property;

 

 

 

 

(iii)   all right, title and interest of Lessee in, to and under (i) all books
and records, and (ii) all inventory, accounts, cash receipts, deposit accounts,
accounts receivable, general intangibles, chattel paper (whether electronic or
tangible), notes, drafts, letter of credit rights, supporting obligations, trade
names, trademarks and service marks arising from or related or used in
connection with the ownership, management, leasing, sale or operation of the
Property;

3.

--------------------------------------------------------------------------------

 

 

 

 

(iv)   all right, title and interest of Lessee in and to (i) all refunds,
awards, tax abatements, rebates, reserves, deferred payments, deposits, and
payments of any kind payable by an Governmental Authority or any insurance or
utility company with respect to the Property, and (ii) all reserves, deferred
payments, deposit accounts, refunds, cost savings and payments of any kind with
respect to the Property or any part thereof; provided, however, that except
during the continuation of any Lease Event of Default, Lessee may collect, apply
and retain any of the foregoing in accordance with Section 6(f) below;

 

 

 

 

(v)   all right, title and interest of Lessee in and to all insurance policies
(including title insurance policies) required to be maintained by Lessee
pursuant to the Lease for loss of the Property, including the right to collect,
receive and disburse to Lessee such proceeds in accordance with the Operative
Documents; provided, however, that except during the continuation of any Lease
Event of Default, Lessee may collect, apply and retain any of the foregoing in
accordance with Section 6(f) below;

 

 

 

 

(vi)   all awards and other compensation, including the interest payable thereon
and the right to collect and receive the same for the taking by eminent domain,
condemnation or otherwise, of all or any part of the Property or any easement or
other real property right therein; provided, however, that except during the
continuation of any Lease Event of Default, Lessee may collect, apply and retain
any of the foregoing in accordance with Section 6(f) below;

 

 

 

 

(vii)   all right, title and interest of Lessee in and to (i) all consents,
licenses, building permits, certificates of occupancy and other governmental or
quasi-governmental approvals relating to construction, completion, occupancy,
use or operation of any of the Improvements or any other part of the Property
and (ii) all plans and specifications relating to the ownership or leasing of
the Improvements;

 

 

 

 

(viii)   all right, title and interest in, to and under any leases, subleases or
licenses of the Property, any license, concession, management, mineral or other
agreements of a similar kind that permit the use or occupancy of the Property or
any part thereof for any purpose, in return for any payment, permit the
extraction or taking of any gas, oil, water or other minerals from the Property
or any part thereof in return for payment of any fee, rent or royalty, now or
hereafter entered into by Lessee (collectively, the "Other Leases"), together
with all estate, rights, title, interest, benefits, powers and privileges of
Lessee, as lessor, under the Other Leases including, without limitation, the
immediate and continuing right to make claim for, receive, collect and receipt
for all charges, fees, income, issues, profits, receipts, rents, revenues or
royalties payable under any of the Other Leases (collectively, the "Other Lease
Rents") and all estate, right, title and interest of Lessee thereunder,
including all cash, securities or letters of credit delivered or deposited
thereunder to secure performance by Lessee of its obligations thereunder;
provided, however, that except during the continuation of any Lease Event of
Default, Lessee may collect, apply and retain any of the foregoing in accordance
with Section 6(f) below;

 

 

 

 

(ix)   all proceeds, both cash and non-cash, of the foregoing;

4.

--------------------------------------------------------------------------------

 

 

 

 

(x)   all of the foregoing property and rights and interests now owned or held
or subsequently acquired by Lessee and described in the foregoing clauses (i)
through (ix) are collectively referred to as the "Mortgaged Property").  The
grant provided hereby shall be deemed a deed of trust, security agreement and
fixture filing pursuant to the laws of the State of Colorado governing deeds of
trust and security agreements.

 

 

 

 

(b)   

It also is the intention of the parties hereto that this Lease Supplement shall
constitute a "Security Agreement" within the meaning of the UCC and grants a
security interest in the Mortgaged Property which is subject to the UCC and
described herein to Lessor and the Participants.  Lessee and Lessor agree, to
the extent permitted by law, that this Lease Supplement upon recording or
registration in the real estate records of the proper office shall constitute a
financing statement filed as a "fixture filing" within the meaning of Sections
9-102 and 9-502 of the UCC.  Lessee's Federal Tax Identification Number is
94-2665054.

 

 

 

 

 

(c)   

Notwithstanding any other provision hereof, Lessor shall not be deemed to have
accepted any property other than cash in satisfaction of any obligation of
Lessee or Lessor, unless Lessee shall make an express written election of said
remedy under Section 9-620(b) of the UCC, or other Applicable Law.

 

 

 

 

 

(d)   

Specifically, without limiting the generality of anything contained in Section 7
of the Lease, Lessor and Lessee further intend and agree that (i) the possession
by Lessor or any of its agents of notes and such other items of Mortgaged
Property as constitute instruments, money, negotiable documents or chattel paper
shall be deemed to be "possession by the secured party" for purposes of
perfecting the security interest pursuant to Section 9-334 of the UCC; and (ii)
for any deposit account within the meaning of Section 9-102 of the UCC, the
execution and delivery of an Account Control Agreement by the Depository Bank
and Lessee in the form attached to the Participation Agreement, shall perfect a
security interest in any such deposit account pursuant to that Section.  Lessor
and Lessee shall, to the extent consistent with this Lease, take such actions
and execute, deliver, file and record such other documents, financing
statements, mortgages and deeds of trust as may be necessary to ensure that, if
the Lease were deemed to create a security interest in any item of the Mortgaged
Property, such security interest would be deemed to be a perfected security
interest of first priority under Applicable Law and will be maintained as such
throughout the Term.

 

 

 

 

 

(e)   

Intentionally Deleted.

 

 

 

 

 

(f)   

The assignment of the Other Leases and the Other Lease Rents is a present and
absolute assignment, not an assignment for security purposes only, and Lessor’s
right to the Other Leases and Other Lease Rents is not contingent upon, and may
be exercised without possession of, the Property.

 

 

 

 

 

(i)   If no Lease Event of Default has occurred and is continuing, Lessee shall
have a revocable license to collect and retain the Other Lease Rents as they
become due and to collect, retain, use and apply the Mortgaged Property in any
manner not expressly prohibited by the Lease.  Upon the occurrence and during
the continuance of any Lease Event of Default, such license shall automatically
terminate, and Lessor may collect and apply the Other Lease Rents and Mortgaged
Property pursuant to Section 17.2.3(f), of the Lease without further notice to
Lessee or any other Person and without taking possession of the Property.  All
Other Lease Rents collected by Lessee during a Lease Event of Default shall be
held by Lessee as trustee in a constructive trust for the benefit of Lessor for
so long as a Lease Event of Default shall exist.  Lessee hereby irrevocably
authorizes and directs the sublessees under the Other Leases, without any need
on their part to inquire as to whether a Lease Event of Default has actually
occurred or is then existing, to rely upon and comply with any notice or demand
by Lessor for the payment to Lessor of any rental or other sums which may become
due under the Other Leases or for the performance of any of the sublessees’
undertakings under the Other Leases.  Collection of any Other Lease Rents or
Mortgaged Property by Lessor shall not cure or waive any default or notice of
default hereunder or invalidate any acts done pursuant to such notice, but shall
be immediately deemed applied by Lessor to pay Lessee Obligations in such order
as Lessor shall determine in accordance with the Operative Documents (with the
associated reduction in the Asset Termination Value) on the date such sums are
received by Lessor.

 

5.

--------------------------------------------------------------------------------

 

 

 

 

(ii)   The foregoing irrevocable assignment shall not cause Lessor to be (A) a
mortgagee in possession; (B) responsible or liable for (1) the control, care,
management or repair of the Property or for performing any of Lessee’s
obligations or duties under the Other Leases, (2) any waste committed on the
Property by the sublessees under any of the Other Leases or by any other
Persons, (3) any dangerous or defective condition of the Property, or (4) any
negligence in the management, upkeep, repair or control of the Property
resulting in loss or injury or death to any sublessee, licensee, employee,
invitee or other Person; or (C) responsible for or impose upon Lessor any duty
to produce rents or profits.  Lessor, in the absence of gross negligence or
willful misconduct on its part, shall not be liable to Lessee as a consequence
of (y) the exercise or failure to exercise any of the rights, remedies or powers
granted to Lessor hereunder or (z) the failure or refusal of Lessor to perform
or discharge any obligation, duty or liability of Lessee arising under the Other
Leases.

 

 

 

 

7.   

Power of Sale and Foreclosure. Without limiting any other remedies set forth in
the Lease, in the event that a court of competent jurisdiction rules that the
Lease constitutes a mortgage, deed or trust or other secured financing, as is
the intent of the parties pursuant to Section 5 and subject to the availability
of such remedy under Applicable Law, then Lessor and Lessee agree that (i) upon
the occurrence of any Lease Event of Default, Lessor, either by judicial action
or through Trustee, may institute and maintain an action for foreclosure of the
Property, to the extent provided by law, after proper notice and lapse of such
time as may be required by law, to sell the Property at the time and place of
sale fixed by Lessor or Trustee in said notice of sale, either as a whole, or in
separate lots or parcels or items and in such order as Lessor may elect, at
auction to the highest bidder for cash in lawful money of the United States
payable at the time of sale; accordingly, it is acknowledged that A POWER OF
SALE HAS BEEN GRANTED IN THIS INSTRUMENT; A POWER OF SALE MAY ALLOW LESSOR TO
TAKE THE PROPERTY AND SELL IT WITHOUT GOING TO COURT IN A FORECLOSURE ACTION
UPON DEFAULT BY LESSEE UNDER THIS INSTRUMENT, and (ii) upon the occurrence of a
Lease Event of Default, Lessor, in lieu of or in addition to exercising any
power of sale hereinabove given, may proceed by a suit or suits in equity or at
law, whether for a foreclosure hereunder, or for the sale of the Property or
against Lessee on a recourse basis for the Asset Termination Value, or for
specific performance of any covenant or agreement herein contained or in aid of
the execution of any power herein granted, or for the appointment of a receiver
pending any foreclosure hereunder or the sale of the Property, or for the
collection of the Other Rents as provided in Section 7.2(e) of the Lease or for
the enforcement of any other appropriate legal or equitable remedy. (In the
event Lessor obtains a judgment against Lessee for the payment in full of Asset
Termination Value and Lessee pays the full amount of such judgment, Lessor will
promptly thereafter convey its remaining interest in the Property (if any) by
the delivery of a deed in the form contemplated in Section 19.1, but such deed
will be expressly subject to the rights of any purchaser at any foreclosure sale
contemplated by the foregoing provisions.)  The parties hereto intend that, in
addition to any other debt or obligation secured by the Lien and security
interests granted pursuant to Section 5, such lien and security interests shall
secure unpaid balances of Rent and Supplemental Rent and, if and to the extent
expressly provided in the documents evidencing the extension of credit, to other
extensions of credit made by Lessor to Lessee after this Lease is delivered to
the appropriate recording offices of Colorado, whether made pursuant to an
obligation of Lessee or otherwise, and such Rent and Supplemental Rent shall be
secured to the same extent as if such future payment obligations of Rent and
Supplemental Rent were on account of obligatory advances to be made under a
construction loan; provided such Lessee Obligations secured hereby at any one
time shall not exceed the maximum principal sum permitted by the laws of
Colorado.  The Net Foreclosure Proceeds of any sale of the Mortgaged Property or
any portion thereof pursuant to this Subsection shall be applied to the Lessee
Obligations (with an associated reduction in the Asset Termination Value) as of
the date of the foreclosure sale.  Lessor shall disburse such proceeds in
accordance with Section 13.19 of the Participation Agreement.

6.

--------------------------------------------------------------------------------

 

 

 

8.   

UCC Remedies. Without limiting any other remedies set forth in the Lease, in the
event that a court of competent jurisdiction rules that the Lease constitutes a
mortgage, deed or trust or other secured financing, as is the intent of the
parties pursuant to Section 5, and subject to the availability of such remedy
under Applicable Law, if a Lease Event of Default shall occur, then in addition
to having any other right or remedy available at law or in equity, Lessor shall
have the option of either (i) proceeding under the UCC and exercising such
rights and remedies as may be provided to a "Secured Party" by the UCC to sell
all or any portion of the Mortgaged Property which is personal property
(including, without limitation, taking possession of and selling such property
in accordance with the UCC) as part of and in conjunction with any foreclosure
of the Mortgaged Property, or (ii) treating such property the same as real
property and proceeding with respect to both the real and personal property
constituting the Mortgaged Property in accordance with Lessor's rights, powers
and remedies with respect to the real property (in which event the default
provisions of the UCC shall not apply except to the extent, if any, required by
Applicable Law).  If Lessor shall elect to proceed under the UCC, then ten (10)
days' notice of sale delivered to Lessee in accordance with the Lease shall be
deemed reasonable notice and the reasonable expenses of retaking, holding,
preparing for sale, selling and the like incurred by Lessor shall include, but
not be limited to, attorneys' fees and legal expenses.  At Lessor's request,
Lessee shall assemble the personal property and make it available to Lessor at a
place designated by Lessor which is reasonably convenient to both parties.  The
net proceeds of any sale of the Mortgaged Property pursuant to the foregoing
minus any reasonable expenses of retaking, holding, preparing for sale, selling
and the like incurred by Lessor, shall be applied against the Lessee Obligations
(with an associated reduction in the Asset Termination Value) as of the date of
the sale. 

 

 

 

9.   

Remedies Cumulative. The remedies herein provided shall be cumulative and in
addition to (and not in limitation of) any other remedies available at law,
equity or otherwise, including, without limitation, any foreclosure remedies. 
In no event shall Lessor, in the exercise of the remedies provided in this Lease
Supplement (including, without limitation, the appointment of a receiver and the
entry of such receiver or Lessor on to all or any part of the Mortgaged
Property), be deemed a "mortgagee in possession," and Lessor shall not in any
way be made liable to Lessee for any act, either of commission or omission, in
connection with the exercise of such remedies.

7.

--------------------------------------------------------------------------------

 

 

 

10.   

Lessor's Right to Cure Breaches by Lessee. Lessor, without waiving or releasing
any obligation, Potential Lease Default, Accelerated Purchase Event or Lease
Event of Default, may (but shall be under no obligation to) remedy any breach of
the Lease by Lessee for the account and at the sole cost and expense of Lessee,
including the failure by Lessee to maintain the insurance required by Article 14
of the Lease, and may, to the fullest extent permitted by law, and
notwithstanding any right of quiet enjoyment in favor of Lessee, enter upon the
Property for such purpose and take all such action thereon as may be necessary
or appropriate therefor. No such entry shall be deemed an eviction of Lessee. 
All out-of-pocket costs and expenses so incurred (including fees and expenses of
counsel), together with interest thereon at the Default Rate from the date on
which such sums or expenses are paid by Lessor, shall be paid by Lessee to
Lessor on demand, as Supplemental Rent.

 

 

 

11.   

Duty of Lessor. In the event that a court of competent jurisdiction rules that
the Lease constitutes a mortgage, deed or trust or other secured financing, as
is the intent of the parties pursuant to Section 5, Lessor's sole duty with
respect to the custody, safekeeping and physical preservation of any Mortgaged
Property in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as Lessor deals with similar property for
its own account.  Neither Lessor, any Participant nor any of their respective
directors, officers, employees or beneficiaries shall be liable for failure to
demand, collect or realize upon any of the Mortgaged Property or for any delay
in doing so or shall be under any obligation to sell or otherwise dispose of any
Mortgaged Property upon the request of Lessee or any other Person or to take any
other action whatsoever with regard to the Mortgaged Property or any part
thereof.

 

 

 

12.   

Powers of Lessor. Lessor may, without affecting the personal liability of any
person for payment of any indebtedness or performance of any Lessee Obligations
secured hereby and without liability therefor and without notice:  (a) release,
or direct the Trustee to release, all or any part of the Mortgaged Property; (b)
consent to the making of any map or plat thereof; and (c) join in any grant of
easement thereon, any declaration of covenants and restrictions, or any
extension agreement or any agreement subordinating the lien or charge of this
Lease Supplement.

 

 

 

13.   

Powers Coupled with an Interest. All powers, authorizations and agencies
contained in this Lease Supplement are coupled with an interest and are
irrevocable until this Lease Supplement is terminated and the lien created
hereby is released.

8.

--------------------------------------------------------------------------------

 

 

 

14.   

Trustee. In the event that a court of competent jurisdiction rules that the
Lease constitutes a mortgage, deed of trust or other secured financing, as is
the intent of the parties pursuant to Section 5, the powers and authorities of
the Trustee, and of any successor Trustee, shall be governed by the terms of the
Lease and the statutes of Colorado relating to Public Trustees which may be in
effect from time to time.  The Trustee named herein or any successor trustee
shall be clothed with the full power to act in accordance with the Operative
Documents when action herein shall be required by the Lease and to execute (i)
any conveyance of the Mortgaged Property upon or following a foreclosure sale
and (ii) any reconveyance or release of the Mortgaged Property from the lien and
security interests granted by Lessee pursuant to Section 5 upon full
satisfaction of the Lessee Obligations secured by such lien and security
interests.  In the event that the substitution of the Trustee shall become
necessary for any reason, the substitution of one trustee in the place of the
Trustee herein named in accordance with the Operative Documents shall be
sufficient.  The necessity of the Trustee herein named, or any successor in
trust, making oath or giving bond is expressly waived.

The Trustee or any one acting in his stead, shall have, in his discretion,
authority to employ all proper agents and attorneys in the execution of this
Lease Supplement and/or in the conducting of any sale made pursuant to the terms
hereof, and to pay for such services rendered out of the proceeds of the sale of
the Trust properly, should any be realized; and if no sale be made, then Lessee
hereby undertakes and agrees to pay the cost of such services rendered to said
Trustee.

 

 

 

15.   

Filing of Financing Statements. Pursuant to Section 9-509 of the UCC, Lessee
authorizes Lessor to file financing statements with respect to the Mortgaged
Property without the signature of Lessee in such form and in such filing offices
as Lessor reasonably determines appropriate to perfect the security interests of
Lessor under this Lease Supplement.  A carbon, photographic or other
reproduction of this Lease Supplement shall be sufficient as a financing
statement for filing in any jurisdiction.

 

 

 

16.   

Purchase Option. Articles 15 through 22 of the Lease contains various purchase
options and marketing rights, which may be exercised by Lessee during the
various periods specified in the Lease, subject to the terms and conditions set
forth therein.

 

 

 

17.   

Priority.

 

 

 

 

(a)   

THIS LEASE IS SUPERIOR TO A DEED OF TRUST DATED AS OF DECEMBER 17, 2002, IN
FAVOR OF KEYBANK NATIONAL ASSOCIATION, AS AGENT (THE "AGENT"), UNDER THE
PARTICIPATION AGREEMENT, DATED AS OF DECEMBER 17, 2002 (THE "PARTICIPATION
AGREEMENT"), AMONG SELCO SERVICES CORPORATION, AS LESSOR (THE "LESSOR"), AGENT
AND THE PARTICIPANTS.

 

 

 

 

 

(b)   

THIS LEASE IS SUPERIOR TO A LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES AND
RENTS, SECURITY AGREEMENT AND FIXTURE FILING DATED AS OF DECEMBER 17, 2002, IN
FAVOR OF KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT (THE
"ADMINISTRATIVE AGENT"), UNDER THE CREDIT AGREEMENT, DATED AS OF DECEMBER 17,
2002 (THE "PARTICIPATION AGREEMENT"), AMONG LESSEE, THE ADMINISTRATIVE AGENT AND
THE OTHER FINANCIAL INSTITUTIONS LISTED AS PARTIES THERETO.

 

9.

--------------------------------------------------------------------------------

 

 

 

 

(c)   

NOTICE IS HEREBY GIVEN THAT NEITHER LESSOR, ANY PARTICIPANT NOR THE AGENT IS OR
SHALL BE LIABLE FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE
FURNISHED TO LESSEE, OR TO ANYONE HOLDING THE PROPERTY OR ANY PART THEREOF
THROUGH OR UNDER LESSEE, AND THAT NO MECHANICS' OR OTHER LIENS FOR ANY SUCH
LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF LESSOR IN
AND TO THE PROPERTY.

 

 

 

 

 

 

18.   

Lessee's Waiver of Rights. Except as otherwise set forth herein to the fullest
extent permitted by law, Lessee waives the benefit of all laws now existing or
that may subsequently be enacted providing for (i) any appraisement before sale
of any portion of the Mortgaged Property, (ii) any extension of the time for the
enforcement of the collection of the indebtedness or the creation or extension
of a period of redemption from any sale made in collecting such debt and (iii)
exemption of the Mortgaged Property from attachment, levy or sale under
execution or exemption from civil process.  Except as otherwise set forth
herein, to the full extent Lessee may do so, Lessee agrees that Lessee will not
at any time insist upon, plead, claim or take the benefit or advantage of any
law now or hereafter, in force providing for any appraisement, valuation, stay,
exemption, extension or redemption, reinstatement or requiring foreclosure of
this Lease Supplement before exercising any other remedy granted hereunder and
Lessee, for Lessee and its successors and assigns, and for any and all Persons
ever claiming any interest in the Mortgaged Property, to the extent permitted by
law, hereby waives and releases all rights of redemption, reinstatement,
valuation, appraisement, stay of execution, notice of election to mature or
declare due the whole of the secured indebtedness and marshalling in the event
of foreclosure of the liens hereby created.

 

 

 

19.   

Multiple Security. If (a) the Mortgaged Property shall consist of one or more
parcels, whether or not contiguous and whether or not located in the same
county, or (b) in addition to this Lease Supplement, Lessor shall now or
hereafter hold one or more additional mortgages, liens, deeds of trust or other
security (directly or indirectly) for the obligations upon other property, in
the State in which the Mortgaged Property is located or (whether or not such
property is owned by Lessee or by others) or (c) both the circumstances
described in clauses (a) and (b) shall be true, then to the fullest extent
permitted by law, Lessor may, in its sole discretion, commence or consolidate in
a single foreclosure action all foreclosure proceedings against all such
collateral securing the Lessee Obligations (including the Mortgaged Property),
which action may be brought or consolidated in the courts of any county in which
the Property is located. Lessee acknowledges that the right to maintain a
consolidated foreclosure action is a specific inducement to Lessor to extend the
Lessee Obligations and Lessee expressly and irrevocably waives any objections to
the commencement or consolidation of the foreclosure proceedings in a single
action and any objections to the laying of venue or based an the grounds of
forum non convenes which it may now or hereafter have.  Lessee further agrees
that if Lessor shall be prosecuting one or more foreclosure or other proceedings
against a portion of the Mortgaged Property or against any collateral other than
the Mortgaged Property, which collateral directly or indirectly secures the
Lessee Obligations, or if Lessor shall have obtained a judgment of foreclosure
and sale or similar judgment against such collateral, then, whether or not such
proceedings are being maintained or judgments were obtained in or outside the
State in which the Mortgaged Property is located, Lessor may commence or
continue foreclosure proceedings and exercise its other remedies granted in the
Lease and this Lease Supplement against all or any part of the Mortgaged
Property, and Lessee waives any objections to the commencement or continuation
of a foreclosure of Lessee's right, title and interest in the Mortgaged Property
in accordance with the Operative Documents or exercise of any other remedies
hereunder in accordance with the Operative Documents based on such other
proceedings or judgments, and waives any right to seek to dismiss, stay, remove,
transfer or consolidate either any action under this Lease Supplement or such
other proceedings on such basis in the county where the Property is located. 
Neither the commencement nor continuation of proceedings to foreclose this Lease
Supplement nor the exercise of any other rights hereunder nor the recovery of
any judgment by Lessor in any such proceedings shall prejudice, limit or
preclude Lessor's right to commence or continue one or more foreclosure or other
proceedings or obtain a judgment against any other Mortgaged Property (either in
or outside the State in which the Mortgaged Property is located) which directly
or indirectly secures the Lessee Obligations, and Lessee expressly waives any
objections to the commencement of, continuation of, or entry of a judgment in
such other proceedings or exercise of any remedies in such proceedings based
upon any action or judgment connected to this Lease Supplement, and Lessee also
waives any right to seek to dismiss, stay, remove, transfer or consolidate
either such other proceedings or any action under this Lease Supplement in the
county where the Property is located on such basis.

10.

--------------------------------------------------------------------------------

 

 

 

20.   

Partial Release; Full Release. Lessor may release, in accordance with the
Operative Documents, for such consideration or none, as it may require, any
portion of the Mortgaged Property without, as to the remainder of the Mortgaged
Property, in any way impairing or affecting the lien, security interest, and
priority herein provided for Lessor compared to any other lien holder or secured
party.  Further, upon full satisfaction of all Lessee Obligations which are
secured by this Lease Supplement, Lessor shall execute and deliver to Lessee
such documents and instruments as may be required to release the lien and
security interest created by this Lease Supplement.

 

 

 

21.   

Certain Rights of Lessor. Except as provided in the Operative Documents, Lessor,
with the express written consent of Lessee, may at any time or from time to time
renew or extend this Lease Supplement, or alter or modify the same in any way,
or Lessor may waive any of the terms, covenants or conditions hereof in whole or
in part and may release any portion of the Mortgaged Property or any other
security, and grant such extensions and indulgences in relation to the Lessee
Obligations secured hereby as Lessor may determine without the consent of any
other person and without any obligation to give notice of any kind thereto and
without in any manner affecting the priority of the lien hereof on any part of
the Mortgaged Property.

 

 

 

22.   

Ratification. Except as specifically modified hereby, the terms and provisions
of the Lease are hereby ratified and confirmed and remain in full force and
effect.

 

 

 

23.   

Original Executed Counterpart. The single executed original of this Lease
Supplement marked "THIS COUNTERPART IS THE ORIGINAL EXECUTED COUNTERPART" on the
signature page thereof and containing the receipt of the Agent therefor on or
following the signature page thereof shall be the Original Executed Counterpart
of this Lease Supplement (the "Original Executed Counterpart").  To the extent
that this Lease Supplement constitutes chattel paper, as such term is defined in
the UCC as in effect in any applicable jurisdiction, no security interest in
this Lease Supplement may be created through the transfer or possession of any
counterpart other than the Original Executed Counterpart.

11.

--------------------------------------------------------------------------------

 

 

 

24.   

GOVERNING LAW. EXCEPT TO THE EXTENT OTHERWISE REQUIRED BY APPLICABLE LAW, THE
LEASE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES, EXCEPT AS TO MATTERS RELATING TO THE CREATION OF THE LEASEHOLD
ESTATE THEREUNDER AND THE EXERCISE OF RIGHTS AND REMEDIES WITH RESPECT THERETO,
WHICH SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE
IN WHICH THE ESTATE IS LOCATED. WITHOUT LIMITING THE FOREGOING, IN THE EVENT
THAT THE LEASE IS DEEMED TO CONSTITUTE A FINANCING, WHICH IS THE INTENTION OF
THE PARTIES, THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES, SHALL GOVERN THE CREATION, TERMS AND PROVISIONS OF THE
INDEBTEDNESS EVIDENCED HEREBY, BUT THE LIEN CREATED HEREBY AND THE ENFORCEMENT
OF SAID LIEN SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE IN WHICH THE ESTATE IS LOCATED.

 

 

 

25.   

Counterpart Execution. This Lease Supplement may be executed in any number of
counterparts and by each of the parties hereto in separate counterparts, all
such counterparts together constituting but one and the same instrument.

 

 

 

[SIGNATURE PAGE FOLLOWS]

12.

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, each of the parties hereto has caused this Lease
Supplement to be duly executed by an officer thereunto duly authorized as of the
date and year first above written.

SELCO SERVICE CORPORATION, an Ohio corporation, as Lessor

By:  /s/Lawrence Cooper
Name: Lawrence Cooper
Title: Assistant Secretary

QUANTUM CORPORATION, a Delaware corporation, as Lessee

By: /s/Michael J.Lambert
Name: Michael J. Lambert
Title: Executive Vice President and CFO

  [ATTACH NOTARIAL ACKNOWLEDGMENTS]

13.

--------------------------------------------------------------------------------

THIS COUNTERPART IS THE ORIGINAL EXECUTED COUNTERPART

Receipt of this original counterpart of the foregoing Lease is hereby
acknowledged as of December 17, 2002.

KEYBANK NATIONAL ASSOCIATION, as Agent

By:  /s/Robert W. Boswell
Name: Robert W. Boswell
Title: Vice President

14.

--------------------------------------------------------------------------------

SCHEDULE I TO THE

LEASE SUPPLEMENT

Property Description

LOTS 1 AND 2, FAIRLANE TECHNOLOGY PARK FILING NO. 4A, COUNTY OF EL PASO, STATE
OF COLORADO

1.

--------------------------------------------------------------------------------

Prepared by and upon recording return to:

Timothy N. Brown, Esq.
Crosby, Heafey, Roach & May, PC
Two Embarcadero Center, Suite 2000
San Francisco, California 94111

MASTER LEASE,
DEED OF TRUST WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING

dated as of December 17, 2002,

SELCO SERVICE CORPORATION,

as Lessor

and

QUANTUM CORPORATION,

as Lessee

Specialty Storage Product Group Facilities

This Lease has been executed in counterparts.  To the extent, if any, that this
Lease constitutes chattel paper (as such term is defined in the Uniform
Commercial Code as in effect in any applicable jurisdiction), no lien on this
Lease may be created through the transfer or possession of any counterpart other
than the original counterpart containing the receipt therefor executed by the
Agent on the signature page hereof.

THIS LEASE IS INTENDED TO CONSTITUTE AN OPERATING LEASE FOR FINANCIAL ACCOUNTING
PURPOSES, BUT IS NOT INTENDED TO CONSTITUTE A TRUE LEASE FOR INCOME TAX
PURPOSES.  SEE ARTICLE 7.

THIS LEASE IS SUPERIOR TO A DEED OF TRUST DATED AS OF DECEMBER 17, 2002, IN
FAVOR OF KEYBANK NATIONAL ASSOCIATION, AS AGENT (THE "AGENT"), UNDER THE
PARTICIPATION AGREEMENT, DATED AS OF DECEMBER 17, 2002 (THE "PARTICIPATION
AGREEMENT"), AMONG LESSEE, SELCO SERVICE CORPORATION, AS LESSOR (THE "LESSOR"),
THE AGENT AND THE PARTICIPANTS THEREIN IDENTIFIED.

1.

--------------------------------------------------------------------------------

APPENDICES

Schedule 1    Legal Description of Land Interest

EXHIBITS

Exhibit A       Form of Lease Supplement

SCHEDULE

Appendix 1   Definition and Interpretation

--------------------------------------------------------------------------------